Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of March 5, 2008

by and among

REGENCY CENTERS, L.P.,

                                                                                
                                                  as Borrower,

REGENCY CENTERS CORPORATION,

                                                                                
                                                  as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.7.,

                                                                                
                                                  as Lenders

each of

JPMORGAN CHASE BANK, N.A.,

and

REGIONS BANK,

                                                                                
                                                  as Documentation Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

                                                                                
                                                  as Syndication Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                                                                
                                                  as Sole Lead Arranger

                                                                 and

                                                                                
                                                  as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

   1

Section 1.1.  Definitions

   1

Section 1.2.  General; References to San Francisco Time

   24

Article II. Credit Facility

   25

Section 2.1.  Revolving Loans

   25

Section 2.2.  Term Loans

   26

Section 2.3.  Rates and Payment of Interest on Loans

   26

Section 2.4.  Number of Interest Periods

   27

Section 2.5.  Repayment of Loans

   27

Section 2.6.  Prepayments

   27

Section 2.7.  Continuation

   28

Section 2.8.  Conversion

   28

Section 2.9.  Notes

   29

Section 2.10. Voluntary Reductions of the Commitment

   29

Section 2.11. Amount Limitations

   29

Section 2.12. Increase in Commitment

   29

Section 2.13. Funds Transfer Disbursements

   30

Section 2.14. Option to Replace Lenders

   31

Article III. Payments, Fees and Other General Provisions

   32

Section 3.1.  Payments

   32

Section 3.2.  Pro Rata Treatment

   32

Section 3.3.  Sharing of Payments, Etc.

   33

Section 3.4.  Several Obligations

   34

Section 3.5.  Minimum Amounts

   34

Section 3.6.  Fees

   34

Section 3.7.  Computations

   34

Section 3.8.  Usury

   35

Section 3.9.  Statements of Account

   35

Section 3.10. Defaulting Lenders

   35

Section 3.11. Taxes

   36

Article IV. Unencumbered Pool Properties

   37

Section 4.1.  Eligibility of Properties

   37

Section 4.2.  Release of Properties

   38

Article V. Yield Protection, Etc.

   38

Section 5.1.  Additional Costs; Capital Adequacy

   38

Section 5.2.  Suspension of LIBOR Loans

   39

Section 5.3.  Illegality

   40

Section 5.4.  Compensation

   40

Section 5.5.  Treatment of Affected Loans

   41

Section 5.6.  Change of Lending Office

   41

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans

   42

 

- i -



--------------------------------------------------------------------------------

Article VI. Conditions Precedent

   42

Section 6.1.  Initial Conditions Precedent

   42

Section 6.2.  Conditions Precedent to All Loans

   44

Section 6.3.  Conditions as Covenants

   44

Article VII. Representations and Warranties

   45

Section 7.1.  Representations and Warranties

   45

Section 7.2.  Survival of Representations and Warranties, Etc.

   50

Article VIII. Affirmative Covenants

   51

Section 8.1.  Preservation of Existence and Similar Matters

   51

Section 8.2.  Compliance with Applicable Law

   51

Section 8.3.  Maintenance of Property

   51

Section 8.4.  Conduct of Business

   52

Section 8.5.  Insurance

   52

Section 8.6.  Payment of Taxes and Claims

   52

Section 8.7.  Books and Records; Inspections

   52

Section 8.8.  Use of Proceeds

   53

Section 8.9.  Environmental Matters

   53

Section 8.10. Further Assurances

   53

Section 8.11. REIT Status; Consolidation with the Borrower

   53

Section 8.12. Exchange Listing

   54

Section 8.13. Guarantors

   54

Article IX. Information

   55

Section 9.1.  Quarterly Financial Statements

   55

Section 9.2.  Year-End Statements

   56

Section 9.3.  Compliance Certificate

   56

Section 9.4.  Other Information

   56

Article X. Negative Covenants

   59

Section 10.1.G Financial Covenants

   59

Section 10.2. Negative Pledge

   60

Section 10.3. Restrictions on Intercompany Transfers

   61

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

   61

Section 10.5. Acquisitions

   62

Section 10.6. Plans

   62

Section 10.7. Fiscal Year

   63

Section 10.8. Modifications of Organizational Documents

   63

Section 10.9. Indebtedness

   63

Section 10.10. Transactions with Affiliates

   63

Section 10.11. Derivatives Contracts

   64

Article XI. Default

   64

Section 11.1. Events of Default

   64

Section 11.2. Remedies Upon Event of Default

   68

 

- ii -



--------------------------------------------------------------------------------

Section 11.3. Remedies Upon Default

   68

Section 11.4. Marshaling; Payments Set Aside

   68

Section 11.5. Allocation of Proceeds

   69

Section 11.6. Rescission of Acceleration by Requisite Lenders

   69

Section 11.7. Performance by Agent

   70

Section 11.8. Rights Cumulative

   70

Article XII. The Agent

   70

Section 12.1. Appointment and Authorization

   70

Section 12.2. Wells Fargo as Lender

   71

Section 12.3. Approvals of Lenders

   71

Section 12.4. Notice of Defaults

   72

Section 12.5. Agent’s Reliance

   72

Section 12.6. Indemnification of Agent

   73

Section 12.7. Lender Credit Decision, Etc.

   74

Section 12.8. Successor Agent

   74

Section 12.9. Titled Agents

   75

Article XIII. Miscellaneous

   75

Section 13.1. Notices

   75

Section 13.2. Electronic Document Delivery

   76

Section 13.3. Expenses

   77

Section 13.4. Stamp, Intangible and Recording Taxes

   77

Section 13.5. Setoff

   77

Section 13.6. Litigation; Jurisdiction; Other Matters; Waivers

   78

Section 13.7. Successors and Assigns

   79

Section 13.8. Amendments and Waivers

   80

Section 13.9. Nonliability of Agent and Lenders

   82

Section 13.10. Confidentiality

   82

Section 13.11. Indemnification

   82

Section 13.12. Termination; Survival

   84

Section 13.13. Severability of Provisions

   85

Section 13.14. GOVERNING LAW

   85

Section 13.15. Counterparts

   85

Section 13.16. Obligations with Respect to Loan Parties

   85

Section 13.17. Independence of Covenants

   85

Section 13.18. Limitation of Liability

   85

Section 13.19. Entire Agreement

   86

Section 13.20. No Waivers

   86

Section 13.21. Construction

   86

Section 13.22. USA Patriot Act Notice; Compliance

   86

 

SCHEDULE 1.1.(A)

   List of Loan Parties

SCHEDULE 4.1.

   Initial Unencumbered Pool Properties

SCHEDULE 7.1.(b)

   Ownership Structure

SCHEDULE 7.1.(f)

   Properties; Liens

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 7.1.(g)

   Indebtedness; Total Liabilities

SCHEDULE 7.1.(h)

   Litigation

SCHEDULE 10.11

   Derivatives Contracts

EXHIBIT A

   Form of Assignment and Assumption Agreement

EXHIBIT B

   Form of Guaranty

EXHIBIT C

   Form of Notice of Borrowing

EXHIBIT D

   Form of Notice of Continuation

EXHIBIT E

   Form of Notice of Conversion

EXHIBIT F

   Form of Revolving Note

EXHIBIT G

   Form of Term Note

EXHIBIT H

   Form of Unencumbered Pool Certificate

EXHIBIT I

   Form of Compliance Certificate

EXHIBIT J

   Form of Transfer Authorization Designation

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of March 5, 2008 by and among REGENCY CENTERS,
L.P., a limited partnership formed under the laws of the State of Delaware (the
“Borrower”), REGENCY CENTERS CORPORATION, a corporation formed under the laws of
the State of Florida (the “Parent”) each of the financial institutions initially
a signatory hereto together with their assignees under Section 13.7. (the
“Lenders”), each of JPMORGAN CHASE BANK, N.A. and REGIONS BANK, as Documentation
Agent (each a “Documentation Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Syndication Agent (the “Syndication Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”) as the Sole Lead Arranger (in such capacity, the
“Sole Lead Arranger”) and as contractual representative of the Lenders to the
extent and in the manner provided in Article XII. (in such capacity, the
“Agent”).

WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
$341,500,000 credit facility, which will include a $227,666,666.67 term loan
facility and a $113,833,333.33 revolving credit facility, on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Acquisition” means any transaction, or any series of related transactions, by
which a Person directly or indirectly acquires any assets of another Person,
whether through purchase of assets, merger or otherwise.

“Additional Costs” has the meaning given that term in Section 5.1.

“Affiliate” means with respect to any Person, (a) in the case of any such Person
which is a partnership, any partner in such partnership, (b) any other Person
which is directly or indirectly controlled by, controls or is under common
control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an Executive Officer, director
or trustee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Agent or any
Lender or any of their respective Affiliates be an Affiliate of Borrower. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.



--------------------------------------------------------------------------------

“Agent” has the meaning set forth in the introductory paragraph hereof and shall
include any successor Agent appointed pursuant to Section 12.8.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility
Fee  

1

   0.15 %

2

   0.20 %

3

   0.20 %

4

   0.25 %

5

   0.25 %

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Level at which
the Applicable Facility Fee is determined. As of the Agreement Date, the
Applicable Facility Fee is determined by reference to Level 2.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all applicable
orders and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage rate set forth below corresponding to
the range into which the Credit Rating of the Borrower then falls in accordance
with the levels in the table set forth below (each a “Level”). Any change in the
Credit Rating which would cause it to move to a different Level in the table
shall effect a change in the Applicable Margin on the first calendar day of the
month following the month in which such Credit Rating is publicly announced.
During any period that the Borrower receives two or more Credit Ratings and such
Credit Ratings are not equivalent, the Applicable Margin will be determined
based on the Level corresponding to the higher of the Credit Ratings, provided
that such higher Credit Rating has been issued by either S&P or Moody’s and such
Credit Rating is an Investment Grade Rating. As of the Agreement Date, the
Applicable Margin is determined by reference to Level 2.

 

Level

  

Credit Rating

(S&P/Moody’s or equivalent)

   Applicable
Margin
for
Revolving
Loans that
are
LIBOR
Loans     Applicable
Margin
for Term
Loans
that are
LIBOR
Loans     Applicable
Margin
for all
Base Rate
Loans  

1

   A-/A3 or equivalent    0.75 %   0.90 %   0.00 %

2

   BBB+/Baa1 or equivalent    0.90 %   1.05 %   0.00 %

3

   BBB/Baa2 or equivalent    1.00 %   1.20 %   0.00 %

4

   BBB-/Baa3 or equivalent    1.10 %   1.35 %   0.00 %

5

   Lower than BBB-/Baa3 or equivalent    1.35 %   1.60 %   0.00 %

 

- 2 -



--------------------------------------------------------------------------------

“Asset Value” means

(a) with respect to any Consolidated Subsidiary at a given time, the sum of
(i) the Capitalized EBITDA of such Consolidated Subsidiary at such time, plus
(ii) the Capitalized Third Party Net Revenue of such Subsidiary at such time,
plus (iii) the book value of all Construction in Process of such Consolidated
Subsidiary as of the end of the Parent’s fiscal quarter most recently ended, and

(b) with respect to any Unconsolidated Affiliate at a given time the sum of
(i) with respect to any of such Unconsolidated Affiliate’s Properties under
construction, the Parent’s Ownership Share of the book value of Construction in
Process for such Property as of the end of the Parent’s fiscal quarter most
recently ended and (ii) with respect to any of such Unconsolidated Affiliate’s
Properties which have been completed, the Parent’s Ownership Share of
Capitalized EBITDA of such Unconsolidated Affiliate attributable to such
Properties.

“Assignee” has the meaning given that term in Section 13.7.(c).

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Agent, substantially in the form of Exhibit A.

“Base Rate” means the greater of (a) the base rate of interest which the Agent
establishes from time to time and which serves as the basis upon which the
effective rates of interest are calculated for those loans making reference to
the “prime rate” and (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Each change in the Base Rate shall become effective without prior notice
to the Borrower or the Lenders automatically as of the opening of business on
the date of such change in the Base Rate.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrowing Base” means, without duplication, the aggregate Unencumbered Pool
Values of all Unencumbered Pool Properties divided by the Borrowing Base Factor.
Notwithstanding anything set forth in this definition to the contrary, (a) not
more than 30% of the Borrowing Base can be attributable to (without duplication)
the collective Unencumbered Pool Values of (i) Development Properties and
(ii) Properties that are not Retail Real Estate Properties

 

- 3 -



--------------------------------------------------------------------------------

and (b) not more than 20% of the Borrowing Base can be attributable to the
collective Unencumbered Pool Values of Properties owned by Qualified Ventures
which Properties are Retail Real Estate Properties but are not Development
Properties.

“Borrowing Base Factor” means 1.60, provided, however, that no more than twice
prior to the Termination Date, the Borrower may elect to reduce the Borrowing
Base Factor to 1.54 for a period of one fiscal quarter by delivering written
notice of its election to the Agent prior to its election to exercise such
reduction.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of Agent in San Francisco, California are open to
the public for carrying on substantially all of Agent’s business functions and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

“Capitalized EBITDA” means, with respect to a Person and as of a given date,
(a) such Person’s EBITDA for the fiscal quarter most recently ended times (b) 4
and divided by (c) 7.50%. In determining Capitalized EBITDA (i) EBITDA
attributable to real estate properties either acquired or disposed of by such
Person during such Person’s two most recently ended fiscal quarters shall be
disregarded, (ii) for each of the first three fiscal quarters of each fiscal
year, EBITDA shall include the lesser of (A) 25% of the budgeted percentage
rents for such fiscal year or (B) 25% of the actual percentage rents received by
such Person in the immediately preceding fiscal year, (iii) for the fourth
fiscal quarter of each fiscal year, EBITDA shall include 25% of the percentage
rents actually received by such Person in such fiscal year, (iv) Third Party Net
Revenue for the applicable period shall be excluded from EBITDA, (v) any amounts
deducted from the net earnings of Properties owned by Consolidated Subsidiaries
in which a third party owns a minority equity interest shall be included in
EBITDA; and (vi) distributions of cash received by such Person during such
period from any of its Unconsolidated Affiliates shall be excluded from EBITDA.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Capitalized Third Party Net Revenue” means, with respect to a Person and as of
a given date, (a) such Person’s Third Party Net Revenue for the four fiscal
quarters most recently ended less general and administrative expenses of such
Person for such period attributable to the generation of such Third Party Net
Revenue, divided by (b) 20.0%.

“Commitment” shall mean a Revolving Commitment or a Term Loan Commitment or any
combination thereof (as the context shall permit or require), in an aggregate
amount up to, but not exceeding the amount set forth for such Lender on its
signature page hereto as such Lender’s respective “Revolving Commitment Amount”
plus its “Term Loan Commitment Amount”.

 

- 4 -



--------------------------------------------------------------------------------

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Consolidated Subsidiary” means, with respect to a Person at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements in accordance with
GAAP, if such statements were prepared as of such date.

“Construction Budget” means the fully budgeted costs for the construction,
development and redevelopment (excluding tenant improvement costs reimbursable
to the owner under the terms of the applicable lease and reasonably projected
out-parcel sales) of a given Development Property, such budget to include an
adequate operating deficiency reserve. For purposes of this definition the
“fully budgeted costs” of a Development Property to be acquired by a Person upon
completion pursuant to a contract in which the seller is required to develop or
renovate prior to, and as a condition precedent to, such acquisition shall equal
the maximum amount reasonably estimated to be payable by such Person under the
contract assuming performance by the seller of its obligations under the
contract which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may be based on certain performance
levels or other related criteria.

“Construction in Process” means construction in process as determined in
accordance with GAAP.

“Contingent Obligation” means, for any Person, any commitment, undertaking,
Guarantee or other obligation constituting a contingent liability that must be
accrued under GAAP.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the Continuation of a LIBOR Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debt Service” means, with respect to the Parent and its Consolidated
Subsidiaries for any period, the sum of (a) Interest Expense for such period
plus (b) regularly scheduled principal payments on Indebtedness of the Parent
and its Consolidated Subsidiaries during such period, other than any balloon,
bullet or similar principal payment payable on any Indebtedness of such Person
which repays such Indebtedness in full.

 

- 5 -



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.10.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement, including any
such obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Development Property” means either (a) a Property acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate as unimproved real estate to be
developed or (b) a Property acquired by any such Person on which such Person is
to (i) partially or completely demolish and redevelop the improvements on such
Property, (ii) substantially reconfigure the existing improvements on such
Property or (iii) increase materially the rentable square footage of such
Property, in each case for which an 80% Occupancy Rate has not been achieved.
The term “Development Property” shall include real property of the type
described in the immediately preceding clause (a) or (b) to be (but not yet)
acquired by any such Person upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition, but shall
not include any build-to-suit Property which is 100% preleased by a single
tenant having a Credit Rating which is an Investment Grade Rating.

“Dollars” or “$” means the lawful currency of the United States of America.

 

- 6 -



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (including
equity in net earnings or net loss of Unconsolidated Affiliates) excluding the
following amounts (but only to the extent included in determining net earnings
(loss) for such period): (a) depreciation and amortization expense and other
non-cash charges of such Person for such period; (b) interest expense of such
Person for such period; (c) income tax expense of such Person in respect of such
period; and (d) extraordinary and nonrecurring gains and losses of such Person
for such period, including without limitation, gains and losses from the sale of
operating Properties (but not from the sale of Properties developed for the
purpose of sale). For purposes of this definition, net earnings (loss) shall be
determined before minority interests and distributions to holders of Preferred
Stock.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.8.

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a Person which is a subsidiary, such
Person’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another Rating Agency acceptable to the Agent.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple by only the Borrower, a
Wholly Owned Subsidiary of the Borrower or a Qualified Venture, or is owned
under a nominee arrangement by the Borrower, a Wholly Owned Subsidiary of the
Borrower, a Qualified Venture or a trust controlled by the Borrower, a Wholly
Owned Subsidiary of the Borrower or a Qualified Venture (so long as the sole
beneficiary of such trust is a Wholly Owned Subsidiary); (b) neither such
Property, nor any interest of the Borrower, such Subsidiary or such Qualified
Venture is subject to any Lien other than Permitted Liens or to any agreement
(other than the Existing Revolving Credit Agreement, this Agreement or any other
Loan Document (as such term is defined in the Existing Revolving Credit
Agreement and in this Agreement)) that prohibits the creation of any Lien
thereon as security for Indebtedness; (c) if such Property is owned by a Wholly
Owned Subsidiary or Qualified Venture of the Borrower, (i) none of the
Borrower’s or Parent’s direct or indirect ownership interest in such Subsidiary
or Qualified Venture is subject to any Lien other than Permitted Liens or to any
agreement (other than the Existing Revolving Credit Agreement, this Agreement or
any other Loan Document (as such term is defined in the Existing Revolving
Credit Agreement and in this Agreement)) that prohibits the creation of any Lien
thereon as security for Indebtedness and (ii) the Borrower directly, or
indirectly through a Subsidiary or Qualified Venture, has the right to take the
following actions without the need to obtain the

 

- 7 -



--------------------------------------------------------------------------------

consent of any other owner of the Qualified Venture or any Person (other than,
with respect to the following clause (A), the consent of the lenders under the
Existing Revolving Credit Agreement): (A) to create a Lien on such Property as
security for Indebtedness of the Borrower or such Subsidiary or Qualified
Venture, as applicable and (B) to sell, transfer or otherwise dispose of such
Property; (d) such Property is free of all structural defects or major
architectural deficiencies, title defects, or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Property and (e) such Property is
not subject to a ground lease (other than a lease of land on such Property owned
by the Borrower, such Subsidiary of the Borrower or such Qualified Venture of
the Borrower and leased to a Person which is not an Affiliate).

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, the Parent, any Loan Party, any Subsidiary and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Executive Officer” means, with respect to any Person, a senior officer or other
officer of such Person having authority to direct material policies or decisions
of such Person.

 

- 8 -



--------------------------------------------------------------------------------

“Existing Revolving Credit Agreement” means that certain Second Amended and
Restated Credit Agreement dated as of February 12, 2007 by and among the
Borrower, the Parent, the financial institutions from time to time party thereto
as “Lenders”, and Wells Fargo Bank, National Association, as Agent, and the
other parties thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal Funds brokers of recognized
standing selected by Agent.

“Fee Letter” means that certain letter agreement dated as of
February             , 2008 by and between the Agent and the Borrower.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fitch” means Fitch, Inc.

“Fixed Charges” means, with respect to the Parent and its Consolidated
Subsidiaries for a given period, the sum of (a) Debt Service, plus (b) any
distributions by the Parent or any Subsidiary to the holders of Preferred Stock
issued by the Parent or any such Subsidiary (excluding any such distributions
made to the Parent or any Subsidiary), plus (c) the Reserve for Replacements.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) the Capitalized EBITDA of the Parent and its Consolidated Subsidiaries at
such time, plus (b) the

 

- 9 -



--------------------------------------------------------------------------------

Capitalized Third Party Net Revenue of the Parent and its Consolidated
Subsidiaries at such time, plus (c) the purchase price paid by the Parent or any
Consolidated Subsidiary (less any amounts paid to the Parent or such
Consolidated Subsidiary as a purchase price adjustment, held in escrow, retained
as a contingency reserve, or other similar arrangements) for any Property (other
than a Development Property) acquired by the Parent or such Consolidated
Subsidiary during the Parent’s two most recently ended fiscal quarters, plus
(d) all of Parent’s and its Consolidated Subsidiaries’ cash and cash equivalents
as of the end of such fiscal quarter (excluding tenant deposits and other cash
and cash equivalents the disposition of which is restricted in any way
(excluding restrictions in the nature of early withdrawal penalties and
restrictions on cash deposited into an escrow account for the payment of
property taxes in respect of real property but only to the extent the aggregate
amount of cash held in such account exceeds the amount of accrued property taxes
at such time)), plus (e) the book value of (i) the current portion of accounts
receivable which are deemed collectable in the ordinary course of business and
which have been outstanding for not more than 90 days from the date such account
receivable was due and (ii) the current portion of notes receivable which are
deemed to be collectable, in each case, as determined in accordance with GAAP,
plus (f) with respect to each of the Parent’s Unconsolidated Affiliates,
(i) with respect to any of such Unconsolidated Affiliate’s Properties under
construction, the Parent’s Ownership Share of the book value of Construction in
Process for such Property as of the end of such fiscal quarter and (ii) with
respect to any of such Unconsolidated Affiliate’s Properties which have been
completed, the Parent’s Ownership Share of Capitalized EBITDA of such
Unconsolidated Affiliate attributable to such Properties, plus (g) the book
value of (i) all Construction in Process for Properties acquired for development
by the Parent or any Consolidated Subsidiary and (ii) all unimproved real
property, in each case as such book value is set forth on the Parent’s
consolidated balance sheet most recently delivered to the Lenders under
Section 9.1. or Section 9.2. plus (h) the contractual purchase price of any real
property subject to a purchase obligation, repurchase obligation or forward
commitment which at such time could be specifically enforced by the seller of
such real property, but only to the extent such obligations are included in the
Parent’s or any Consolidated Subsidiary’s Total Liabilities plus (i) in the case
of any real property subject to a purchase obligation, repurchase obligation or
forward commitment which at such time could not be specifically enforced by the
seller of such real property, the aggregate amount of due diligence deposits,
earnest money payments and other similar payments made under the applicable
contract which, at such time, would be subject to forfeiture upon termination of
the contract, but only to the extent such amounts are included in the Parent’s
or any Consolidated Subsidiary’s Total Liabilities.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranteed” “Guaranteeing”, or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale

 

- 10 -



--------------------------------------------------------------------------------

of services primarily for the purpose of enabling the obligor with respect to
such obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean the
guaranty executed and delivered pursuant to Section 6.1. or Section 8.13. and
substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication and determined on a
consolidated basis): (a) all obligations of such Person in respect of money
borrowed; (b) all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) Capitalized Lease Obligations of
such Person; (d) all reimbursement obligations of such Person under or in
respect of any letters of credit or acceptances (whether or not the same have
been presented for payment); (e) all Off-Balance Sheet Liabilities of such
Person; (f) net obligations owed by such Person under all Derivative Contracts
in an amount equal to the net Derivatives Termination Value thereof; (g) all
Indebtedness of other Persons which (i) such Person has Guaranteed or which is
otherwise recourse to such Person or (ii) is secured by a Lien on any property
of such Person; (h) all Indebtedness of any other Person of which such Person is
a general partner; and (i) with respect to Indebtedness of an Unconsolidated
Affiliate, (i) all such Indebtedness which such Person has Guaranteed or is
otherwise obligated on a recourse basis and (ii) such Person’s Ownership Share
of all other Indebtedness of such Unconsolidated Affiliate.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

 

- 11 -



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to the Parent and its Consolidated
Subsidiaries for any period, (a) all paid, accrued or capitalized interest
expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes), including interest
expense attributable to Capitalized Lease Obligations) of the Parent and its
Consolidated Subsidiaries and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which the Parent or its Consolidated Subsidiaries is wholly or partially liable
whether pursuant to any repayment, interest carry, performance Guarantee or
otherwise, plus (b) to the extent not already included in the foregoing
clause (a) the Parent’s and its Consolidated Subsidiaries’ Ownership Share of
all paid, accrued or capitalized interest expense for such period of their
respective Unconsolidated Affiliates.

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first, second, third or sixth calendar month thereafter, as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
In addition to such periods, the Borrower may request Interest Periods for LIBOR
Loans having durations of at least 7, but not more than 30, days no more than
ten times during any 12-month period beginning during the term of this Agreement
but only in anticipation of (a) the Borrower’s prepayment of such LIBOR Loans
from equity or debt offerings, financings or proceeds resulting from the sale or
other disposition of major assets of the Borrower or any of its Subsidiaries or
(b) changes in the amount of the Lenders’ Commitments associated with a
modification of this Agreement.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day); and (iii) notwithstanding the immediately
preceding clauses (i) and (ii) but except as otherwise provided in the second
sentence of the immediately preceding clause (a), no Interest Period for a LIBOR
Loan shall have a duration of less than one month and, if the Interest Period
for any such Loan would otherwise be a shorter period, such Loan shall not be
available hereunder for such period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or

 

- 12 -



--------------------------------------------------------------------------------

operating unit of another Person. Any commitment to make an Investment in any
other Person, as well as any option of another Person to require an Investment
in such Person, shall constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns;
provided, however, that in accordance with Section 3.10., with respect to
matters requiring the consent or approval of all Lenders at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and, for
voting purposes only, all Lenders shall be deemed to mean all Lenders other than
Defaulting Lenders.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

“LIBOR” means, the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), offered to the Agent by first
class banks from time to time as the London Inter-Bank Offered Rate for deposits
in U.S. Dollars at approximately 9:00 a.m. California time, two Business Days
prior to the first day of an Interest Period, for purposes of calculating
effective rates of interest for loans or obligations making reference thereto
for an amount approximately equal to a LIBOR Loan and for a period of time
approximately equal to an Interest Period. Each determination of LIBOR by the
Agent shall, in absence of demonstrable error, be conclusive and binding.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security interest, security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom; (b) any
arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to the payment of the general, unsecured creditors of such Person;
(c) the filing of any financing statement under the UCC or its equivalent in any
jurisdiction and (d) any binding agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a Revolving Loan or a Term Loan.

 

- 13 -



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, each Note, any Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and each Guarantor.
Schedule 1.1.(A) sets forth the Guarantors as of the Agreement Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or operations of (i) the Borrower and
its Consolidated Subsidiaries taken as a whole or (ii) the Parent and its
Consolidated Subsidiaries taken as a whole, (b) the ability of the Borrower or
any other Loan Party to perform its obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders and the Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith. Except with respect to
representations made or deemed made by the Borrower under Section 7.1. or in any
of the other Loan Documents to which it is a party, all determinations of
materiality shall be made by the Agent in its reasonable judgment unless
expressly provided otherwise.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Maximum Loan Availability” means, at any time, the lesser of (a) an amount
equal to the positive difference, if any, of (i) the Borrowing Base minus
(ii) all Unsecured Liabilities (other than the Loans) of the Parent and its
Consolidated Subsidiaries and (b) the aggregate amount of the Revolving
Commitments at such time plus the aggregate principal amount of all outstanding
Term Loans at such time.

“Maximum Revolving Loan Availability” means, at any time, the lesser of (a) an
amount equal to the positive difference, if any, of (i) the Borrowing Base minus
(ii) all Unsecured Liabilities (other than the Revolving Loans) of the Parent
and its Consolidated Subsidiaries and (b) the aggregate amount of the Revolving
Commitments at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

- 14 -



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that indirectly limits generally the amount
of secured Indebtedness which may be incurred by such Person but does not
generally prohibit the encumbrance of its assets or the encumbrance of specific
assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
(without duplication) of (a) rents and other revenues received or accrued in the
ordinary course from such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower, the Parent and the Subsidiaries and
related to the ownership, operation or maintenance of such Property (other than
those expenses normally covered by a management fee), including but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower and any other Loan Party and any property management fees) minus
(c) the Reserve for Replacements for such Property for such period minus (d) the
greater of (i) the actual property management fee paid during such period with
respect to such Property and (ii) an imputed management fee in an amount equal
to 3.5% of the gross revenues for such Property for such period.

“Net Worth” means, for any Person and as of a given date, such Person’s total
consolidated stockholders’ equity plus, in the case of the Parent and its
Consolidated Subsidiaries, increases in accumulated depreciation accrued after
the Agreement Date minus (a) (to the extent reflected in determining
stockholders’ equity of such Person): (i) the amount of any write-up in the book
value of any assets contained in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and
(ii) the aggregate of all amounts appearing on the assets side of any such
balance sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like assets which would be classified as
intangible assets under GAAP, plus (b) (to the extent reflected in determining
stockholders’ equity of such Person) the amount of any liabilities that would be
classified as intangible liabilities under GAAP, all determined on a
consolidated basis.

“Newly Acquired Property” mean an Eligible Property acquired by the Borrower, a
Wholly Owned Subsidiary of the Borrower or a Qualified Venture during the
immediately preceding two fiscal quarters.

“Non-Guarantor Entity” means any Person (other than the Borrower) who is a not a
Guarantor and in which the Parent or the Borrower directly or indirectly owns an
Equity Interest.

 

- 15 -



--------------------------------------------------------------------------------

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to recourse liability in a form reasonably acceptable to
the Agent) is contractually limited to specific assets of such Person encumbered
by a Lien securing such Indebtedness.

“Note” means a Revolving Note or a Term Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C to
be delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
to be delivered to the Agent pursuant to Section 2.7. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E to
be delivered to the Agent pursuant to Section 2.8. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
obligations under Derivatives Contracts entered into by any Loan Party with the
Agent, any Lender or any Affiliate of the Agent or a Lender and (c) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Agent or any Lender of every kind,
nature and description, under or in respect of this Agreement or any of the
other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased to tenants paying rent pursuant to binding leases as to which no
monetary default has occurred and is existing to (b) the aggregate net rentable
square footage of such Property. For the avoidance of doubt, when determining
the Occupancy Rate of a Side Shop Center, the stand-alone anchor associated with
such Side Shop Center shall be excluded from such determination.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

- 16 -



--------------------------------------------------------------------------------

“Operating Property” means an Eligible Property that is not a Development
Property, Newly Acquired Property or a Recently Completed Property.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(m), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” means Regency Centers Corporation, a Florida corporation formerly known
as Regency Realty Corporation, together with its successors and assigns.

“Participant” has the meaning given that term in Section 13.7.(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance, pension or social security
programs or similar Applicable Laws; (c) Liens consisting of encumbrances in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or materially impair the intended use thereof in the business of
such Person; (d) the rights of tenants under leases or subleases not interfering
with the ordinary conduct of business of such Person and (e) Liens granted to
the Agent or the Lenders pursuant to the terms of the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

- 17 -



--------------------------------------------------------------------------------

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time, plus the Applicable
Margin for Base Rate Loans, plus four percent 4.0%.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“Principal Office” means the office of the Agent located at 2120 E. Park Place,
Suite 100, El Segundo, California 90245, or such other office of the Agent as
the Agent may designate from time to time.

“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of (i) the amount of such Lender’s Revolving Commitment (or if at
the time of determination the Revolving Commitments have terminated or been
reduced to zero, such Lender’s Revolving Commitment in effect immediately prior
to such termination) plus (ii) the amount of such Lender’s outstanding Term
Loans to (b) the sum of (i) the aggregate amount of the Revolving Commitments of
all Lenders (or if at the time of determination the Revolving Commitments have
terminated or been reduced to zero, the aggregate amount of the Revolving
Commitments in effect immediately prior to such termination) plus (ii) the
aggregate amount of all outstanding Term Loans.

“Qualified Development Property” means an Eligible Property that is a
Development Property.

“Qualified Venture” means any Subsidiary of the Borrower which satisfies all of
the following requirements: (a) such Subsidiary is a limited liability company
or limited partnership, (b) such Subsidiary is a Consolidated Subsidiary of the
Borrower, (c) such Subsidiary was formed for the purpose of developing a
Development Property, (d) the Borrower or a Wholly Owned Subsidiary of the
Borrower is the managing member or the general partner of such Subsidiary with
authority to manage and control the day to day business and affairs of the
Subsidiary, and with the right without the need to obtain the consent of any
other Person, including any minority member or partner of such Subsidiary, to
create a Lien on such Subsidiary’s Property as security for Indebtedness of such
Subsidiary and to sell, transfer or otherwise dispose of such Property, (e) such
Subsidiary has a minority member or partner which has agreed to assist in the
development of the Property owned by such Subsidiary in the manner described in
the organizational documents of such Subsidiary and which is entitled to
participate

 

- 18 -



--------------------------------------------------------------------------------

in distributions by such Subsidiary of cash flow and/or sale or refinancing
proceeds, subject to an agreed upon preferred return on capital contributed to
such Subsidiary, and (f) the amount reasonably estimated by the Borrower to be
payable to such minority member or partner on account of such participation
(i) is included as an Unsecured Liability and (ii) does not exceed 10.0% of the
Unencumbered Pool Values of all Eligible Properties owned by the Qualified
Venture.

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the Agent
in writing.

“Recently Completed Property” means an Eligible Property which has ceased to be
a Development Property within the immediately preceding four fiscal quarters.

“Recourse Secured Indebtedness” means Secured Indebtedness of the Parent, its
Subsidiaries and its Unconsolidated Affiliates to the extent for which any Loan
Party or any other Subsidiary owning an Unencumbered Pool Property is liable for
repayment of such Indebtedness.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as Agent) having at least 51% of the sum of (a) the aggregate
amount of the Revolving Commitments, or, if the Revolving Commitments have been
terminated or reduced to zero, the aggregate principal amount of the outstanding
Revolving Loans plus (b) the aggregate principal amount of the outstanding Term
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the Pro
Rata Share shall be redetermined, for voting purposes only, to exclude the Pro
Rata Share of such Defaulting Lenders, and (ii) at all times when two or more
Lenders are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property if such Property is owned by the Parent or any
of its Subsidiaries or (ii) the Parent’s or such Subsidiary’s Ownership Share of
the aggregate square footage of all completed space of such Property if such
Property is owned by an Unconsolidated Affiliate times (b) $0.15 times (c) the

 

- 19 -



--------------------------------------------------------------------------------

number of days in such period divided by (d) 365. If the term Reserve for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all real property of all Unconsolidated
Affiliates.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower, the Parent, any other Loan Party or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
or other Equity Interest of the Borrower, the Parent, any other Loan Party or
any Subsidiary now or hereafter outstanding, except, in the case of the Parent,
for any conversion or exchange of partnership units in the Borrower solely for
shares of capital stock of the Parent; (c) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt; and (d) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower, the Parent, any other Loan Party or any
Subsidiary now or hereafter outstanding.

“Retail Real Estate Properties” mean grocery-anchored and non-grocery-anchored
retail shopping centers, stand-alone retail stores, build-to-suit properties
occupied by non-grocery tenants, and Side Shop Centers.

“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1., in an amount up to, but not
exceeding the amount set forth for such Lender on its signature page hereto as
such Lender’s “Revolving Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be increased from time to
time pursuant to Section 2.12. or reduced from time to time pursuant to
Section 2.10. or otherwise pursuant to the terms of this Agreement or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.7.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit F, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment as originally in effect and
otherwise duly completed and in any event shall include any new Revolving Note
that may be issued from time to time pursuant to Section 13.7.

 

- 20 -



--------------------------------------------------------------------------------

“Secured Indebtedness” means, with respect to any Person, any Indebtedness of
such Person that is secured in any manner by any Lien on any real property and
shall include such Person’s Ownership Share of the Secured Indebtedness of any
of such Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Side Shop Center” means a Property developed as a “side shop center” located on
real property adjacent to a third-party-owned, stand-alone grocery or
non-grocery anchor.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Stein Parties” means (a) (i) Joan Newton, Richard Stein, Robert Stein and
Martin E. Stein, Jr., (ii) any of their immediate family members consisting of
spouses and lineal descendants (whether natural or adopted) and (iii) any trusts
established for the benefit of any of the foregoing and (b) The Regency Group,
Inc., The Regency Group II, Ltd. and Regency Square II but only so long as the
foregoing individuals or such trusts own, directly or indirectly, all of the
capital stock of any such entity.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower, the
Parent, any Loan Party or any Subsidiary that is subordinated in right of
payment and otherwise to the Loans and the other Obligations in a manner
satisfactory to the Agent in its sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Taxes” has the meaning given that term in Section 3.11.

 

- 21 -



--------------------------------------------------------------------------------

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans on the Effective Date pursuant to Section 2.2., in an amount up
to, but not exceeding the amount set forth for such Lender on its signature page
hereto as such Lender’s “Term Loan Commitment Amount” and such Lender’s
obligation to make Term Loans pursuant to Section 2.12.

“Term Loan” means a loan made by Lender to the Borrower pursuant to Section 2.2.

“Term Loan Share” means, as to each Lender with Term Loans, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s outstanding Term Loans to
(b) the aggregate amount of the outstanding Term Loans of all Lenders hereunder.

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit G, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Term Loan Commitment and otherwise duly completed and in
any event shall include any new Term Note that may be issued from time to time
pursuant to Section 13.7.

“Termination Date” means February 11, 2011.

“Third Party Net Revenue” means, with respect to a Person and for a given period
(a) revenue accrued by such Person during such period from fees, commissions and
other compensation derived from (without duplication) (i) managing and/or
leasing properties owned by third parties; (ii) developing properties for third
parties; (iii) arranging for property acquisitions by third parties;
(iv) arranging financing for third parties; and (v) consulting and business
services performed for third parties; plus (minus) (b) gains (losses) during
such period from the sale of (i) outparcels of Properties and (ii) Properties
developed for the purpose of sale; minus (c) taxes paid or accrued in accordance
with GAAP during such period by any “taxable REIT subsidiary” (as defined in
Sec. 856(l) of the Internal Revenue Code) of such Person or any of its
Subsidiaries, minus (d) all expenses attributable to the activities described in
clauses (a) and (b) above (including, without limitation, allocated general and
administrative overhead), minus (e) to the extent that the sum of the foregoing
clauses (a), (b), (c) and (d) exceeds 20% of the EBITDA of such Person, the
amount of such excess.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP (except for intangible liabilities listed
on such Person’s consolidated balance sheet in accordance with Statement of
Financial Accounting Standards No. 141), be properly classified as a liability
on a consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person;
(b) all Contingent Obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (c) all liabilities of any
Unconsolidated Affiliate of such Person, which liabilities such Person has
Guaranteed or is otherwise obligated on a recourse basis; and (d) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person, including Nonrecourse Indebtedness of such Person. For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Unconsolidated Affiliate of such Person and such Person is not
otherwise obligated in respect of the Indebtedness of such Unconsolidated
Affiliate, then only such Person’s Ownership Share of the Indebtedness of such
Unconsolidated Affiliate shall be included as Total Liabilities of such Person.

 

- 22 -



--------------------------------------------------------------------------------

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Agent pursuant to Section 6.1., as the same may
be amended, restated or modified from time to time with the prior written
approval of the Agent.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Pool Certificate” means a certificate in substantially the form of
Exhibit H, certified by the chief financial officer of the Borrower, setting
forth the calculations required to establish the Unencumbered Pool Value for
each Unencumbered Pool Property and the Borrowing Base for all Unencumbered Pool
Properties as of a specified date, all in form and detail satisfactory to the
Agent.

“Unencumbered Pool Properties” means those Eligible Properties that, pursuant to
the terms of this Agreement, are to be included when calculating the Borrowing
Base.

“Unencumbered Pool Value” means, at any time, the following amount as determined
for an Unencumbered Pool Property: if such Unencumbered Pool Property is (a) an
Operating Property, (i) the Net Operating Income of such Unencumbered Pool
Property for the fiscal quarter most recently ended times (ii) 4 and divided by
(iii) 7.50%; (b) a Newly Acquired Property (other than a Qualified Development
Property) or a Recently Completed Property, the book value of such Unencumbered
Pool Property as determined in accordance with GAAP; and (c) a Qualified
Development Property, the book value of Construction in Process for such
Unencumbered Pool Property as determined in accordance with GAAP.
Notwithstanding the foregoing, if an Unencumbered Pool Property shall cease to
qualify as an Eligible Property, then the Unencumbered Pool Value of such
Property shall be $0.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

- 23 -



--------------------------------------------------------------------------------

“Unsecured Liabilities” means, as to any Person as of a given date, (a) all
liabilities which would, in conformity with GAAP (except for intangible
liabilities as listed on such Person’s consolidated balance sheet in accordance
with Statements of Financial Accounting Standards No. 141), be properly
classified as a liability on the consolidated balance sheet of such Person as at
such date plus (b) all Indebtedness of such Person (to the extent not included
in the preceding clause (a)) minus (c) all Secured Indebtedness of such Person.
When determining the Unsecured Liabilities of the Parent and its Subsidiaries:
(i) the following (to the extent not in excess of $10,000,000 in the aggregate)
shall be excluded: (A) any amounts related to contributions by the Borrower paid
in the Borrower’s capital stock to the 401(k) plan maintained by the Borrower
and (B) contributions paid by the Borrower to the Borrower’s Long-term Omnibus
Plan; (ii) accounts payable and accrued dividends payable shall be included only
to the extent the aggregate amount thereof exceeds the aggregate amount of
unrestricted cash then reportable on a consolidated balance sheet of the
Borrower; and (iii) accrued property taxes in respect of real property shall be
included only to the extent the aggregate amount thereof exceeds the aggregate
amount of cash held by the Borrower and its Subsidiaries in escrow for the
payment of such taxes at such time.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.

Section 1.2. General; References to San Francisco Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. With
respect to any Property which has not been owned by a Loan Party or other
Subsidiary for a full fiscal quarter, financial amounts with respect to such
Property shall be adjusted appropriately to account for such lesser period of
ownership unless specifically provided otherwise herein. References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules

 

- 24 -



--------------------------------------------------------------------------------

and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to San Francisco, California
time.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.11., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Revolving Commitment Percentage of the
Maximum Revolving Loan Availability (but in no event in excess of such Lender’s
Revolving Commitment). Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

(b) Requests for Revolving Loans. Not later than 9:00 a.m. San Francisco time at
least two (2) Business Days prior to a borrowing of Base Rate Loans and not
later than 9:00 a.m. San Francisco time at least three (3) Business Days prior
to a borrowing of LIBOR Loans, the Borrower shall deliver to the Agent a Notice
of Borrowing. Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Agent provide the Borrower with the most recent
LIBOR available to the Agent. The Agent shall provide such quoted rate to the
Borrower and to the Lenders on the date of such request or as soon as possible
thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Agent shall notify each
Lender by telex or telecopy, or other similar form of transmission of the
proposed borrowing. Each Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. San Francisco
time on the date of such proposed Revolving Loans. Subject to fulfillment of all

 

- 25 -



--------------------------------------------------------------------------------

applicable conditions set forth herein, the Agent shall make available to the
Borrower in the account specified by the Borrower in the Transfer Authorizer
Designation Form, not later than 12:00 noon San Francisco time on the date of
the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Agent. No Lender shall be responsible for the failure of any
other Lender to make a Loan or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender to make
a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Agent shall have been notified by
any Lender that such Lender will not make available to the Agent a Revolving
Loan to be made by such Lender, the Agent may assume that such Lender will make
the proceeds of such Revolving Loan available to the Agent in accordance with
this Section and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Lender.

Section 2.2. Term Loans.

Subject to the terms and conditions hereof, on the Effective Date, each Lender
severally and not jointly agrees to make a Term Loan to the Borrower in the
aggregate principal amount equal to the amount of such Lender’s Term Loan
Commitment. Subject to fulfillment of all applicable conditions set forth
herein, the Agent shall make available to the Borrower in the account specified
by the Borrower in the Transfer Authorizer Designation Form, not later than
12:00 noon San Francisco time on the Effective Date, the proceeds of such
amounts received by the Agent. The Borrower may not reborrow any portion of the
Term Loans once repaid.

Section 2.3. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

- 26 -



--------------------------------------------------------------------------------

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

Section 2.4. Number of Interest Periods.

There may be no more than 8 different Interest Periods outstanding at the same
time.

Section 2.5. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

Section 2.6. Prepayments.

(a) Optional. Subject to Section 5.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Agent at least 3
Business Days prior written notice of the prepayment of any Loan.

(b) Mandatory.

(i) Commitment Overadvance. If at any time the aggregate principal amount of all
outstanding Revolving Loans exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the Agent for the
account of the Lenders, the amount of such excess.

(ii) Revolving Overadvance. If at any time the aggregate principal amount of all
outstanding Revolving Loans exceeds the Maximum Revolving Loan Availability, the
Borrower shall, within 15 days of the Borrower obtaining knowledge of the
occurrence of any such excess, deliver to the Agent for prompt distribution to
each Lender with a Revolving Commitment a written plan acceptable to all of the
Lenders to eliminate such excess. If such excess is not eliminated within 45
days of the Borrower obtaining knowledge of the occurrence thereof, then the
entire outstanding principal balance of all Loans, together with all accrued
interest thereon, shall be immediately due and payable in full.

(iii) Borrowing Base Overadvance. If at any time the aggregate principal amount
of all outstanding Loans exceeds the Maximum Loan Availability, the Borrower
shall, within 15 days of the Borrower obtaining knowledge of the occurrence of
any such excess, deliver to the Agent for prompt distribution to each Lender a
written plan acceptable to all of the Lenders to eliminate such excess. If such
excess is not eliminated within 45 days of the Borrower obtaining knowledge of
the occurrence thereof, then the entire outstanding principal balance of all
Loans, together with all accrued interest thereon, shall be immediately due and
payable in full.

 

- 27 -



--------------------------------------------------------------------------------

All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Loans in accordance with
Section 3.2.

Section 2.7. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 9:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loan and portion thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
facsimile, telecopy, electronic mail or other similar form of transmission of
the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a LIBOR Loan with an Interest Period of one month
notwithstanding failure of the Borrower to comply with Section 2.8.

Section 2.8. Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Loan of one Type into a Loan of another Type. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 9:00 a.m. one Business Day prior to the
date of any proposed Conversion into Base Rate Loans and three Business Days
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, electronic mail or other similar form of transmission of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

- 28 -



--------------------------------------------------------------------------------

Section 2.9. Notes.

The Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed. The Term Loans made by each Lender
shall, in addition to this Agreement, also be evidenced by a Term Note, payable
to the order of such Lender in a principal amount equal to the amount of its
Term Loan Commitment and otherwise duly completed.

Section 2.10. Voluntary Reductions of the Commitment.

The Borrower may terminate or reduce the amount of the Revolving Commitments at
any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior notice to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Revolving Commitments shall not be less than $5,000,000 and integral multiples
of $5,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Agent (“Prepayment
Notice”); provided, however, the Borrower may not reduce the aggregate amount of
the Revolving Commitments below $50,000,000 unless the Borrower is terminating
the Revolving Commitments in full. Promptly after receipt of a Prepayment Notice
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed termination or Revolving Commitment reduction. The
Revolving Commitments, once reduced pursuant to this Section, may not be
increased. The Borrower shall pay all interest and fees, on the Loans accrued to
the date of such reduction or termination of the Revolving Commitments to the
Agent for the account of the Lenders, including but not limited to any
applicable compensation due to each Lender in accordance with Section 5.4. of
this Agreement. Any reduction in the aggregate amount of the Revolving
Commitments shall result in a proportionate reduction (rounded to the next
lowest integral multiple of multiple of $100,000) in each Lender’s respective
Revolving Commitment.

Section 2.11. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan if, immediately after the making of
such Loan, (a) the aggregate principal amount of all outstanding Loans would
exceed either (i) the aggregate amount of the Commitments or (ii) the Maximum
Loan Availability or (b) the aggregate principal amount of all outstanding
Revolving Loans would exceed either (i) the aggregate amount of the Revolving
Commitments or (ii) the Maximum Revolving Loan Availability.

Section 2.12. Increase in Commitments.

The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Agent, which notice shall
be irrevocable once given; provided, however, that after giving effect to any
such increases the aggregate amount of the Commitments shall not exceed
$400,000,000, less the amount of any voluntary reduction of the Commitments
pursuant to Section 2.10. Each such increase in the Commitments must be an

 

- 29 -



--------------------------------------------------------------------------------

aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof and shall be allocated among Revolving Commitments and Term Loan
Commitments as determined by the Agent after consultation with the Borrower. The
Agent shall promptly notify each Lender of any such request. No Lender shall be
obligated in any way whatsoever to increase its Commitment. If a new Lender
becomes a party to this Agreement, or if any existing Lender agrees to increase
its Commitment, such Lender shall on the date it becomes a Lender hereunder (or
in the case of an existing Lender, increases its Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders’ relative Revolving Commitments and
after giving effect to the increase of Revolving Commitments) or Term Loan Share
(determined with respect to the Lenders’ relative Term Loans and after giving
effect to the increase of Term Loans), as the case may be, of any outstanding
Loans, by making available to the Agent for the account of such other Lenders,
in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender plus
(B) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Loans. The Borrower shall pay to the
Lenders amounts payable, if any, to such Lenders under Section 5.4. as a result
of the prepayment of any such Loans. No increase of the Commitments may be
effected under this Section if either (x) a Default or Event of Default shall be
in existence on the effective date of such increase or would occur after giving
effect to such increase or (y) any representation or warranty made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party is not (or would not be) true or correct in all material
respects on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. In connection with any increase
in the aggregate amount of the Commitments pursuant to this Section, (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request, (b) the Borrower shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender’s Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of Commitments, and (c) any Term Loan
Commitment resulting from an exercise of this Section shall be fully funded on
the effective date of such increase.

Section 2.13. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Agent to disburse the proceeds
of any Loan to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name and accepted by the Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by the Borrower. The
Borrower further agrees and acknowledges that the Agent may rely solely on any
bank routing number or identifying bank account number or name provided by the
Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower. If the Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or

 

- 30 -



--------------------------------------------------------------------------------

requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, the Borrower agrees that no matter how many times the Agent
takes these actions the Agent will not in any situation be liable for failing to
take or correctly perform these actions in the future and such actions shall not
become any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Agent and the
Borrower. The Borrower agrees to notify the Agent of any errors in the transfer
of any funds or of any unauthorized or improperly authorized transfer requests
within 14 days after the Agent’s confirmation to the Borrower of such transfer.

(b) Funds Transfer. The Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made. The Agent may
delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization (ii) require use of a bank
unacceptable to the Agent or prohibited by government authority; (iii) cause the
Agent to violate any Federal Reserve or other regulatory risk control program or
guideline, or (iv) otherwise cause the Agent to violate any applicable law or
regulation.

(c) Limitation of Liability. The Agent shall not be liable to the Borrower or
any other parties for (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
the Borrower’s transfers may be made or information received or transmitted, and
no such entity shall be deemed an agent of the Agent, (ii) any loss, liability
or delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Agent’s control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Agent or the
Borrower knew or should have known the likelihood of these damages.

Section 2.14. Option to Replace Lenders.

If any Lender, other than the Agent in its capacity as such, shall:

(a) have notified Agent of a determination under Section 5.1.(a) or become
subject to the provisions of Section 5.3.; or

(b) make any demand for payment or reimbursement pursuant to Section 5.1.(d) or
Section 5.4.;

then, provided that (x) there does not then exist any Default or Event of
Default and (y) the circumstances resulting in such demand for payment or
reimbursement under Section 5.1.(d) or Section 5.4. or the applicability of
Section 5.1.(a) or Section 5.3. are not applicable to the Requisite Lenders
generally, the Borrower may demand that such Lender, and upon such demand such
Lender shall promptly, assign its respective Revolving Commitment and Term Loans
to an Eligible Assignee subject to and in accordance with the provisions of
Section 13.7.(c) for a purchase price equal to the aggregate principal balance
of Loans then outstanding and owing to such Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to such Lender and all other
amounts payable hereunder, any such assignment to be completed within 30 days
after the making by such Lender of such

 

- 31 -



--------------------------------------------------------------------------------

determination or demand for payment, and such Lender shall no longer be a party
hereto or have any rights or obligations hereunder (other than Sections 3.11,
13.3 and 13.11) or under any of the other Loan Documents. None of the Agent,
such Lender, or any other Lender shall be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Assignee.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 11.5., the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender. In the event the Agent fails to
pay such amounts to such Lender within one Business Day of receipt of such
amounts, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1. shall be made from the Lenders, each payment of the fees
under Sections 3.6.(b) shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Revolving Commitments under
Section 2.10. or otherwise pursuant to this Agreement shall be applied to the
respective Revolving Commitments of the Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Loans designated by the Borrower as a payment or
prepayment of Revolving Loans (or, so long as there are Revolving Loans
outstanding, with respect to which the Borrower does not designate its
application) shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Revolving Loans held by
them, provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Revolving Commitments; (c)

 

- 32-



--------------------------------------------------------------------------------

each payment of interest on Revolving Loans by the Borrower shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Revolving Loans then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 5.1.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous; (e) each payment or prepayment of principal of Loans designated by
the Borrower as a prepayment of Term Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Term Loans held by them; and (f) each payment of interest on Term Loans by
the Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on the Term Loans then due and payable to the
respective Lenders. Notwithstanding the foregoing, any payment or prepayment of
principal or interest (i) made during the occurrence of a Default or Event of
Default or (ii) made pursuant to Section 2.6.(b)(iii), shall be made (A) in the
case of payment or prepayment of principal, for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them, and (B) in the case of payment or prepayment of interest, first
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of all Base Rate Loans, then pro rata in accordance with the
respective unpaid principal amounts of all LIBOR Loans.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 11.5., such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with the respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

- 33 -



--------------------------------------------------------------------------------

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings. Each borrowing of Revolving Loans hereunder shall be in an
aggregate principal amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount (except that any such borrowing of Revolving Loans may be
in the aggregate amount of the Maximum Revolving Loan Availability less the
aggregate amount of the Revolving Loans outstanding at such time, which
Revolving Loans, if less than $1,000,000, must be Base Rate Loans).

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof.

Section 3.6. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the Agent
and each Lender all loan fees as have been agreed to in writing by the Borrower
and the Agent or each Lender, as applicable including, without limitation all
fees set forth in the Fee Letter.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Agent for the account of
the Lenders holding Revolving Commitments a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the fifth day of each January, April, July and October
during the term of this Agreement and on the Termination Date. The Borrower
acknowledges that the fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders holding Revolving Commitments
for committing to make funds available to the Borrower as described herein and
for no other purposes.

(c) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing from time to time.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

- 34 -



--------------------------------------------------------------------------------

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law. The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.3 (a)(i) and (ii). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, are charges
made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.9. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

Section 3.10. Defaulting Lenders.

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of 5 Business Days after notice from the Agent, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of Requisite Lenders, shall be suspended during
the pendency of such failure or refusal. If for any reason a Lender fails to
make timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment

 

- 35 -



--------------------------------------------------------------------------------

is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held by the Agent and paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

Section 3.11. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called “Taxes”). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person

 

- 36 -



--------------------------------------------------------------------------------

shall deliver to the Borrower and the Agent such certificates, documents or
other evidence, as required by the Internal Revenue Code or Treasury Regulations
issued pursuant thereto (including Internal Revenue Service Forms W-8ECI and
W-8BEN, as applicable, or appropriate successor forms), properly completed,
currently effective and duly executed by such Lender or Participant establishing
that payments to it hereunder and under the Notes are (i) not subject to United
States Federal backup withholding tax and (ii) not subject to United States
Federal withholding tax under the Internal Revenue Code. Each such Lender or
Participant shall (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Agent. The Borrower shall not be
required to pay any amount pursuant to last sentence of subsection (a) above to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender, Participant or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Agent therefor, including all penalties and interest, any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section, and
costs and expenses (including all fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive the termination of the Commitments, repayment
of all Obligations and the resignation or replacement of the Agent.

(d) Refunds. If the Agent or any Lender shall become aware that it is entitled
to a refund in respect of Taxes for which it has been indemnified by the
Borrower pursuant to this Section, the Agent or such Lender shall promptly
notify the Borrower of the availability of such refund and shall, within 30 days
after receipt of a written request by the Borrower, apply for such refund at the
Borrower’s sole cost and expense. So long as no Event of Default shall have
occurred and be continuing, if the Agent or any Lender shall receive a refund in
respect of any such Taxes as to which it has been indemnified by the Borrower
pursuant to this Section, the Agent or such Lender shall promptly notify the
Borrower of such refund and shall, within 30 days of receipt, pay such refund
(to the extent of amounts that have been paid by the Borrower under this Section
with respect to such refund and not previously reimbursed) to the Borrower, net
of all reasonable out-of-pocket expenses of such Lender or the Agent and without
interest (other than the interest, if any, included in such refund).

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

Section 4.1. Eligibility of Properties.

(a) Initial Unencumbered Pool Properties. Subject to compliance with
Section 6.1., as of the date hereof, the Lenders have approved for inclusion in
calculations of the Borrowing

 

- 37 -



--------------------------------------------------------------------------------

Base, the Properties identified on Schedule 4.1., as well as the Unencumbered
Pool Value initially attributable to each such Property. Schedule 4.1 designates
as to each such Unencumbered Pool Property, the owner of such Property (and
whether such owner is a Qualified Venture) and whether such Unencumbered Pool
Property is a Qualified Development Property, Newly Acquired Property, Recently
Completed Property or Operating Property.

(b) Additional Unencumbered Pool Properties. If the Borrower desires that an
additional Eligible Property be included as an Unencumbered Pool Property after
the Effective Date, the Borrower shall deliver to the Agent an Unencumbered Pool
Certificate setting forth the information required to be contained therein and
assuming that such Eligible Property is included as an Unencumbered Pool
Property. The Borrower shall not submit an Unencumbered Pool Certificate under
this Section more than once per calendar month or during any calendar month in
which an Unencumbered Pool Certificate was delivered pursuant to
Section 9.4.(d). Subject to the terms and conditions of this Agreement, upon the
Agent’s receipt of such certificate, such Eligible Property shall be included as
an Unencumbered Pool Property. If such Eligible Property is owned (or is being
acquired) by a Subsidiary of the Borrower that is not yet a party to the
Guaranty and such Subsidiary has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness, such Eligible Property shall
not become an Unencumbered Pool Property unless and until an Accession Agreement
executed by such Subsidiary, all other items required to be delivered under
Section 8.13. and such other items as the Agent may reasonably request have all
been executed and delivered to the Agent.

Section 4.2. Release of Properties.

Any Property previously included as an Unencumbered Pool Property but which is
not included in an Unencumbered Pool Certificate subsequently submitted pursuant
to this Agreement shall no longer be included as an Unencumbered Pool Property
(effective as of the date of receipt by the Agent of such Unencumbered Pool
Certificate) so long as no Default or Event of Default shall have occurred and
be continuing or would exist immediately after such Property is no longer
included as an Unencumbered Pool Property.

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitment (other than taxes imposed on or measured by the
overall net income of such Lender or of its Lending Office for any of such LIBOR
Loans by the

 

- 38 -



--------------------------------------------------------------------------------

jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder) or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender (or on the capital of such Lender’s holding
company) to a level below that which such Lender (or such Lender’s holding
company) could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder. The Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Agent or such Lender, as the case may be, of the
effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.

Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR, or

 

- 39 -



--------------------------------------------------------------------------------

(b) the Agent reasonably determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBOR upon
the basis of which the rate of interest for LIBOR Loans for such Interest Period
is to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of the Agent, such amount or amounts as the Agent shall determine in its
sole discretion shall be sufficient to compensate each Lender for any loss, cost
or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan;

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation; or

(c) the assignment of any LIBOR Loan other than on the last day of an Interest
Period therefore as a result of a request by the Borrower pursuant to
Section 2.18.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same

 

- 40 -



--------------------------------------------------------------------------------

LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or Converted or the date on which the Borrower failed
to borrow, Convert or Continue such LIBOR Loan, as applicable, calculating
present value by using as a discount rate LIBOR quoted on such date. Upon the
Borrower’s request the Agent shall provide the Borrower with a statement setting
forth the basis for requesting compensation under this Section and the method
for determining the amount thereof. Any such statement shall be conclusive
absent manifest error.

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(b), Section 5.2., or Section 5.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 5.1., Section 5.2., or Section 5.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all or any portion of such Lender’s Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

- 41 -



--------------------------------------------------------------------------------

Section 5.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Term Notes executed by the Borrower, payable to all
Lenders, and complying with the terms of Section 2.9.;

(iii) the Guaranty executed by the Parent and any other Person that would be
required under Section 8.13. to become a party to the Guaranty as of the
Effective Date;

(iv)(A) an opinion of Foley & Lardner, counsel to the Borrower, the Parent and
the other Guarantors addressed to the Agent and the Lenders and (B) an opinion
of Alston & Bird LLP, counsel to the Agent addressed to the Agent and the
Lenders;

(v) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Person;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each

 

- 42 -



--------------------------------------------------------------------------------

of the officers of such Person authorized to execute and deliver the Loan
Documents to which such Person is a party, and in the case of the Borrower,
authorized to execute and deliver on behalf of the Borrower Notices of
Borrowing, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) Loan Party of (A) the by-laws of such
Person, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and
(B) all corporate, partnership, member or other necessary action taken by such
Person to authorize the execution, delivery and performance of the Loan
Documents to which it is a party, if any;

(ix) an Unencumbered Pool Certificate calculated as of the Effective Date;

(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending December 31, 2007;

(xi) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xii) evidence satisfactory to the Agent that the Fees, if any, then due and
payable under Section 3.6., together with all other fees, expenses and
reimbursement amounts due and payable to the Agent and any of the Lenders,
including without limitation, the fees and expenses of counsel to the Agent,
have been paid; and

(xiii) such other documents and instruments as the Agent, or any Lender through
the Agent, may reasonably request; and

(b) In the good faith judgment of the Agent:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since December 31, 2007,
concerning the Borrower, the Parent, any other Loan Party or any other
Subsidiary that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;

(iii) The Borrower and the other Loan Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
(which approvals, consents and waivers shall be in full force and effect)
without the occurrence of any

 

- 43 -



--------------------------------------------------------------------------------

default under, conflict with or violation of (A) any Applicable Law or (B) any
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which,
or the failure to make, give or receive which, would not reasonably be likely to
(1) have a Material Adverse Effect, or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2. Conditions Precedent to All Loans.

The obligations of the Lenders to make any Loans is subject to the further
conditions precedent that: (i) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto, and none of the conditions described in Section 2.15. would
exist after giving effect thereto; (ii) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects on and as of the date of the making of such Loan with the same force
and effect as if made on and as of such date except (x) to the extent that such
representations and warranties are already qualified as to materiality, in which
case they shall be true and correct in all respects, (y) to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects on and as of such earlier date except to the extent
that such representations and warranties are already qualified as to
materiality, in which case they shall be true and correct in all respects on and
as of such earlier date) and (z) for changes in factual circumstances
specifically and expressly permitted hereunder and (iii) in the case of the
borrowing of Revolving Loans, the Agent shall have received a timely Notice of
Borrowing. Each Credit Event shall constitute a certification by the Borrower to
the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made that all conditions to the making of such Loan contained in this
Article VI. have been satisfied.

Section 6.3. Conditions as Covenants.

If the Lenders permit the making of any Loans prior to the satisfaction of all
conditions precedent set forth in Sections 6.1. and 6.2., the Borrower shall
nevertheless cause any such condition or conditions not waived by the Agent and
the Requisite Lenders to be satisfied within 5 Business Days after the date of
the making of such Loans. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a confirmation by such
Lender to the Agent and the other Lenders that insofar as such Lender is
concerned the Borrower has satisfied the conditions precedent for initial Loans
set forth in Sections 6.1. and 6.2.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and, in the case of the Agent, the Borrower represents and warrants
to the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Loan Parties and the other
Subsidiaries is a corporation, partnership or other legal entity, duly organized
or formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent (including
all Subsidiaries of the Borrower) setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Person, (ii) each Person holding
any Equity Interest in such Person, (iii) the nature of the Equity Interests
held by each such Person and (iv) the percentage of ownership of such Person
represented by such Equity Interests. Except as disclosed in such Schedule
(A) each of the Parent and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all ownership interests in
such Person held directly or indirectly by the Parent.

(c) Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow. The Borrower and each other Loan Party has the right
and power to obtain other extensions of credit hereunder, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. The Loan
Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar

 

- 45 -



--------------------------------------------------------------------------------

laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations contained herein
or therein may be limited by equitable principles generally.

(d) Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Borrower or any other Loan Party, or
any indenture, agreement or other instrument to which any other Loan Party is a
party or by which it or any of its respective properties may be bound and the
violation of which would have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
Property now owned or hereafter acquired by any Loan Party other than Liens
created pursuant to the terms of the Loan Documents.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Law relating to it, except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 4.1. is, as of the Agreement Date, a
complete and correct listing of all Unencumbered Pool Properties owned or leased
by the Loan Parties and the other Subsidiaries, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Qualified Development Property, Newly Acquired Property, Recently
Completed Property or Operating Property. Each of the Loan Parties and all other
Subsidiaries has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets. None of the Unencumbered Pool Properties is
subject to any Lien other than Permitted Liens.

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Loan Parties, the other Subsidiaries
and any Non-Guarantor Entity (other than Unconsolidated Affiliates), and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. The Borrower, each Guarantor, each of the other
Subsidiaries of the Parent or of the Borrower, each Non-Guarantor Entity and
each Unconsolidated Affiliate have performed and are in material compliance with
all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, a determination of
materiality, the satisfaction of any other condition or any combination of the
foregoing, would constitute such a default or event of default, exists with
respect to any such Indebtedness. Part II of Schedule 7.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Total Liabilities of the
Loan Parties, the other Subsidiaries and the Non-Guarantor Entities (other than
Unconsolidated Affiliates) (excluding any Indebtedness set forth on Part I of
such Schedule).

 

- 46 -



--------------------------------------------------------------------------------

(h) Litigation. Except as set forth on Schedule 7.1.(h), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower or the
Parent, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting,
any Loan Party, any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

(i) Taxes. All federal, state and other tax returns of, each Loan Party and each
other Subsidiary required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon, each Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
income tax returns of, any Loan Party or any other Subsidiary is under audit.
All charges, accruals and reserves on the books of the Loan Parties and each
other Subsidiary in respect of any taxes or other governmental charges are in
accordance with GAAP.

(j) Financial Statements. The Borrower and the Parent have furnished to each
Lender copies of their respective (i) audited consolidated balance sheets for
the fiscal years ended December 31, 2006 and December 31, 2007, and the related
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of KPMG LLP, and
(ii) unaudited consolidated balance sheets for the fiscal quarter ended
September 30, 2007, and the related consolidated statements of operations,
shareholders’ equity and cash flow for the 3 fiscal quarter period ended on such
date. Such balance sheets and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent, the
Borrower and their consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (except, as to
interim statements, the lack of footnote disclosure and normal year-end audit
adjustments). Each of the financial projections delivered, or required to be
delivered, by the Borrower to the Agent or any Lender, whether prior to, on or
after the date hereof (a) has been, or will be, as applicable, prepared for each
Unencumbered Pool Property in light of the past business and performance of such
Unencumbered Pool Property and (b) represents or will represent, as of the date
thereof, the reasonable good faith estimates of the Borrower’s financial
performance, it being understood that projections as to future events are not
viewed as facts and that the actual results may vary from such projections and
such variances may be material. None of the Borrower, the Parent or any of their
Consolidated Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements in accordance with GAAP.

 

- 47 -



--------------------------------------------------------------------------------

(k) Operating Statements. Each of the operating statements pertaining to each of
the Unencumbered Pool Properties delivered by the Borrower to the Agent in
accordance with Section 9.4.(k) fairly presents the Net Operating Income of such
Unencumbered Pool Property for the period then ended.

(l) No Material Adverse Change. Since December 31, 2007, there has been no
event, change or occurrence which would reasonably be expected to have a
Material Adverse Effect. Each of the Parent, the Borrower and the other Loan
Parties is Solvent.

(m) ERISA. Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

(n) Absence of Defaults. None of the Loan Parties or the other Subsidiaries is
in default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or any judgment, decree or order to which any such Person is a party
or by which any such Person or any of its respective properties may be bound
where such default or event of default would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Loan Parties and the other Subsidiaries is
in compliance with all applicable Environmental Laws and has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance in all material respects with all terms and conditions of such
Governmental Approvals, where with respect to each of the foregoing the failure
to obtain or to comply with could be reasonably expected to have a Material
Adverse Effect. Except for any of the following matters that could not be
reasonably expected to have a Material Adverse Effect, neither the Parent nor
the Borrower is aware of, nor has any Loan Party or any Subsidiary received
notice of, any past or present events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Loan Party or
any other Subsidiary, could reasonably be expected to unreasonably interfere
with or prevent compliance or continued compliance with Environmental Laws, or
could reasonably be expected to give rise to any common-law or legal liability,
based on or related to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling or the emission, discharge,
release or threatened release into the environment, of any

 

- 48 -



--------------------------------------------------------------------------------

Hazardous Material; and there is no civil, criminal, or administrative action,
suit, demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Parent’s knowledge, threatened,
against any Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, is reasonably expected to be determined adversely to
such Loan Party or such other Subsidiary, and if so determined could be
reasonably expected to have a Material Adverse Effect.

(p) Investment Company; Etc. No Loan Party, nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q) Margin Stock. No Loan Party nor any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 10.10, no Loan Party
nor any other Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate.

(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trade secret, trade name,
copyright, or other proprietary right of any other Person. All such Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.

(t) Business. The Parent and its Subsidiaries and the Borrower and its
Subsidiaries are engaged in the business of owning, managing and developing
community and neighborhood shopping centers and other activities incidental
thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial statements and projections)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
any Loan Party or any other Subsidiary were,

 

- 49 -



--------------------------------------------------------------------------------

at the time the same were so furnished, complete and correct in all material
respects, to the extent necessary to give the recipient a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, any Loan Party or any
other Subsidiary present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. No fact
is known to any Loan Party or any other Subsidiary which has had, or may in the
future reasonably be expected to have (so far as any Loan Party or such
Subsidiary can reasonably foresee), a Material Adverse Effect which has not been
set forth in the financial statements referred to in Section 7.1.(j). To the
knowledge of the Parent and the Borrower, no document furnished or written
statement made to the Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of any Loan Party or any other Subsidiary or omits or
will omit to state a material fact necessary in order to make the statements
contained therein not misleading.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of any Loan
Party or any other Subsidiary constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any Plan. The execution, delivery and performance of the Loan
Documents by the Loan Parties, and the borrowing, other credit extensions and
repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(x) Tax Shelter Regulations. None of the Parent, the Borrower, any Loan Party or
any other Subsidiary intends to treat the Loans or the transactions contemplated
by this Agreement and the other Loan Documents as being “reportable
transactions” (within the meaning of Treasury Regulation Section 1.6011-4). If
the Parent, the Borrower, any Loan Party or any other Subsidiary determines to
take any action inconsistent with such intention, the Borrower will promptly
notify the Agent thereof. If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent or any Lender may treat the Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and the
Lender will maintain the lists and other records, including the identity of the
applicable party to the Loans as required by such Treasury Regulation.

(y) Non-Guarantor Entities. No Non-Guarantor Entity or Unconsolidated Affiliate
that has failed to become a party to the Guaranty under Section 8.13.(a)
satisfies any condition contained in clause (i) of Section 8.13.(a).

Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Agent or any Lender pursuant to or in connection with this Agreement or
any of the other Loan Documents (including, but not limited to, any such
statement made in or in connection with any amendment thereto or any statement
contained in any certificate, financial statement or other instrument delivered
by or on behalf of any Loan Party or any other Subsidiary prior to the Agreement
Date and delivered to the Agent or any Lender in connection with the
underwriting or closing the transactions

 

- 50 -



--------------------------------------------------------------------------------

contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement. All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
permitted hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.8., the Borrower and the Parent shall
comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Borrower and the Parent
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

Section 8.3. Maintenance of Property.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, (a) protect and preserve all of its material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear and
obsolescence excepted, and (b) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

- 51 -



--------------------------------------------------------------------------------

Section 8.4. Conduct of Business.

The Borrower and the Parent shall, and shall cause the other Loan Parties and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

Section 8.5. Insurance.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by similar businesses or as may be required by Applicable
Law. Such insurance shall, in any event, include fire and extended coverage,
public liability, property damage, worker’s compensation and flood insurance (if
required under Applicable Law). The Borrower and the Parent shall from time to
time deliver to the Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

Section 8.7. Books and Records; Inspections.

The Borrower and the Parent will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Borrower and the Parent will, and will cause
each other Loan Party and each other Subsidiary to, permit representatives of
the Agent or any Lender to visit and inspect any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Parent’s presence
if an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.

 

- 52 -



--------------------------------------------------------------------------------

Section 8.8. Use of Proceeds.

The Borrower will only use the proceeds of Loans only for pre-development costs,
development costs, acquisitions, capital expenditures, working capital and
general corporate purposes, equity investments, repayment of Indebtedness or
scheduled amortization payments on Indebtedness, financing loans to
Subsidiaries, Unconsolidated Affiliates and other Affiliates of the Borrower for
development activities, and for no other purposes. The Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

Section 8.9. Environmental Matters.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
If any Loan Party or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against any such
Person alleging violations of any Environmental Law or requiring any such Person
to take any action in connection with the release of Hazardous Materials or
(c) receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and the events or matters that are the subject of such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Parent shall provide the Agent with a copy of such
notice within 10 days after the receipt thereof by such Person or any of the
Subsidiaries. The Loan Parties and the other Subsidiaries shall promptly take
all actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Agent, the Borrower
and the Parent shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Agent such further instruments, documents and certificates,
and do and cause to be done such further acts that may be reasonably necessary
or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

Section 8.11. REIT Status; Consolidation with the Borrower.

The Parent shall maintain its status as a REIT. The Parent shall at all times
own such Equity Interest of the Borrower such that the Borrower is at all times
a Consolidated Subsidiary of the Parent.

 

- 53 -



--------------------------------------------------------------------------------

Section 8.12. Exchange Listing.

The Parent shall cause its common stock to be listed for trading on the New York
Stock Exchange or the American Stock Exchange.

Section 8.13. Guarantors.

(a) Generally. The Borrower and the Parent shall cause any Subsidiary and any
Unconsolidated Affiliate that is not already a Guarantor and to which any of the
following conditions apply (each a “New Guarantor”) to execute and deliver to
the Agent an Accession Agreement, together with the other items required to be
delivered under the subsection (c) below:

(i) such Person Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of (1) the Parent; (2) the Borrower; (3) any other Subsidiary of
the Parent or the Borrower; or (4) any Non-Guarantor Entity (except in the case
of an Unconsolidated Affiliate Guaranteeing, or otherwise becoming obligated in
respect of, any Indebtedness of another Unconsolidated Affiliate); or

(ii) such Person owns an Unencumbered Pool Property and has incurred, acquired
or suffered to exist any Indebtedness other than Nonrecourse Indebtedness.

Any such Accession Agreement and the other items required under subsection (c)
below must be delivered to the Agent no later than 10 days following the date on
which any of the above conditions first applies to a Subsidiary.

(b) Other Guarantors. The Parent may, at its option, cause any other Person that
is not already a Guarantor to become a New Guarantor by executing and delivering
to the Agent an Accession Agreement, together with the other items required to
be delivered under the subsection (c) below.

(c) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsections (a) or (b) shall be accompanied by
all of the following items, each in form and substance satisfactory to the
Agent:

(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date by the Secretary of State of
the State of formation of such New Guarantor;

(ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the State of formation of such New Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such New Guarantor is required to be so qualified;

 

- 54 -



--------------------------------------------------------------------------------

(iii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such New Guarantor with
respect to each of the officers of such New Guarantor authorized to execute and
deliver the Loan Documents to which such New Guarantor is a party;

(iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of (1) the by-laws
of such New Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (2) all corporate, partnership, member or other necessary action
taken by such New Guarantor to authorize the execution, delivery and performance
of the Loan Documents to which it is a party;

(v) an opinion of counsel to the Borrower and such New Guarantor, addressed to
the Agent and Lenders, and regarding, among other things, the authority of such
New Guarantor to execute, deliver and perform the Guaranty, and such other
matters as the Agent or its counsel may request; and

(vi) such other documents and instruments as the Agent may reasonably request.

(d) Release of Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor is not the Parent; (ii) such
Guarantor owns no Unencumbered Pool Property, nor any direct or indirect equity
interest in any Subsidiary that does own an Unencumbered Pool Property;
(iii) such Guarantor is not otherwise required to be a party to the Guaranty
under this Section; and (iv) no Default or Event of Default shall then be in
existence or would occur as a result of such release.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.8., the Borrower and the Parent, as
applicable, shall furnish to the Agent at its Lending Office:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Consolidated Subsidiaries as of such period and of the Borrower and its
Consolidated Subsidiaries as of the end of such period and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Consolidated Subsidiaries, and of the Borrower and its
Consolidated Subsidiaries, for such period (the “Quarterly Financial
Statements”), setting forth in each case in comparative form the

 

- 55 -



--------------------------------------------------------------------------------

figures for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP, the consolidated financial
position of the Parent and its Consolidated Subsidiaries and the Borrower and
its Consolidated Subsidiaries, as the case may be, as at the date thereof and
the results of operations for such period (except the lack of footnote
disclosure and normal year-end audit adjustments).

Section 9.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Consolidated Subsidiaries, and
of the Borrower and its Consolidated Subsidiaries, as of the end of such fiscal
year and the related consolidated statements of operations, stockholders’ equity
and cash flows of the Parent and its Consolidated Subsidiaries, and of the
Borrower and its Consolidated Subsidiaries, for such fiscal year (the “Annual
Financial Statements”), setting forth in comparative form the figures as of the
end of and for the previous fiscal year, all of which shall be certified by
(a) the chief financial officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP, the financial position of the Parent and its
Consolidated Subsidiaries and of the Borrower and its Consolidated Subsidiaries,
as the case may be, as at the date thereof and the result of operations for such
period and (b) KPMG LLP or any other independent certified public accountants of
recognized national standing acceptable to the Requisite Lenders, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed by the chief financial officer
of the Parent (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1.; (b) setting forth a schedule of all Contingent Obligations of the
Parent, the Borrower, all Subsidiaries of the Parent or the Borrower,
(c) setting forth the Credit Ratings of the Parent and the Borrower as of the
date of such certificate and (d) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Borrower or
the Parent with respect to such event, condition or failure.

Section 9.4. Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;

(b) Within 10 days of the filing thereof, copies of all registration statements
(excluding the exhibits thereto and any registration statements on Form S-8 or
its equivalent),

 

- 56 -



--------------------------------------------------------------------------------

reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which any Loan Party or any other Subsidiary shall file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, the Parent any Subsidiary or any other Loan Party;

(d) As soon as available and in any event within 50 days after the end of each
fiscal quarters of the Borrower, an Unencumbered Pool Certificate setting forth
the information to be contained therein. The Borrower shall also deliver an
Unencumbered Pool Certificate as required pursuant to Sections 4.1.(b) and 4.2.

(e) As soon as available and in any event within 50 days after the end of the
fourth fiscal quarter of the Borrower, the annual plan of the Parent and its
Consolidated Subsidiaries which plan shall at least include capital and
operating expense budgets, projections of sources and applications of funds, a
projected balance sheet, profit and loss projections of the Parent and its
Consolidated Subsidiaries for each quarter of the next succeeding fiscal year
and a update copy of Schedule 7.1.(g), all itemized in reasonable detail and
shall also set forth the pro forma calculations required (including any
assumptions, where appropriate) to establish whether or not the Parent, and when
appropriate its Consolidated Subsidiaries, will be in compliance with the
covenants contained in Section 10.1. at the end of each fiscal quarter of the
next succeeding fiscal year.

(f) If and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the controller of the
Parent setting forth details as to such occurrence and action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;

 

- 57 -



--------------------------------------------------------------------------------

(g) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which, if determined
or resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

(h) A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of any Loan
Party or any other Subsidiary promptly following the effectiveness thereof;

(i) Prompt notice of any change in the senior management of the Borrower or the
Parent;

(j) Within five days after any executive officer of the Borrower or the Parent
obtains knowledge of any Default or Event of Default, a certificate of the
president or chief financial officer of the Borrower or Parent, as applicable,
setting forth the details thereof and the action which the Borrower or Parent is
taking or proposes to take with respect thereto;

(k) Upon request by the Agent, all financial information maintained on the
Parent, the Borrower, any other Loan Party or any Subsidiary and the individual
real estate projects owned by the Parent, the Borrower, any other Loan Party or
any Subsidiary, including, but not limited to, property cash flow reports,
property budgets, operating statements, leasing status reports (both actual
occupancy and leased occupancy), contingent liability summary, note receivable
summary, summary of cash and cash equivalents and overhead and capital
improvement budgets;

(l) Written notice not later than public disclosure of any material Investments,
material acquisitions, dispositions, disposals, divestitures or similar
transactions involving Property, the raising of additional equity or the
incurring or repayment of material Indebtedness, by or with the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent;

(m) Promptly upon the request of the Agent, evidence of the Borrower’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Agent;

(n) Promptly, upon any change in the Parent’s or the Borrower’s Credit Rating, a
certificate stating that the Parents or the Borrower’s Credit Rating has changed
and the new Credit Rating that is in effect;

(o) A copy of any amendment, restatement, or other modification to the Existing
Revolving Credit Agreement within five days following the effectiveness thereof;
and

 

- 58 -



--------------------------------------------------------------------------------

(p) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, the
Parent, any other Loan Party or any other Subsidiary as the Agent or any Lender
may reasonably request.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.8., the Borrower shall comply with the
following covenants:

Section 10.1. Financial Covenants.

(a) Minimum Net Worth. The Parent shall not at any time permit its Net Worth
determined on a consolidated basis to be less than an amount equal to the
greater of (a)(i) 75% of the Net Worth of the Parent determined on a
consolidated basis as of September 30, 2006, plus (ii) 75% of the sum of (x) the
amount of proceeds (net of transaction costs) received by the Parent from the
sale or issuance of shares, options, warrants or other equity securities of any
class or character of the Parent after September 30, 2006, which affect the Net
Worth of the Parent plus (y) any positive change in the Parent’s Net Worth
occurring upon the issuance of any shares of the Parent in exchange for the
limited partnership units held by the limited partners of the Borrower minus
(iii) the aggregate amount paid by the Parent to purchase or redeem any equity
securities of the Parent (to the extent such payments are permitted by
Section 10.1.(g)) or (b) $1,000,000,000.

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Consolidated
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value
determined on a consolidated basis, at the end of any fiscal quarter to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then such failure to comply
with the foregoing covenant shall not constitute a Default or an Event of
Default and the Parent shall be deemed to be in compliance with this
Section 10.1.(b) so long as such ratio does not exceed 0.60 to 1.00 more than
three times during the term of this facility, and in each instance, the ratio
does not exceed 0.60 to 1.00 for a period of more than three consecutive fiscal
quarters.

(c) Ratio of Recourse Secured Indebtedness to Gross Asset Value. The Parent
shall not at any time permit the ratio of Recourse Secured Indebtedness to Gross
Asset Value to exceed 0.15 to 1.00 at any time.

(d) Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Consolidated Subsidiaries for the four
fiscal-quarter period most recently ended to (ii) Fixed Charges for such four
fiscal-quarter period to be less than 1.65 to 1.00 at the end of each fiscal
quarter.

(e) Permitted Investments. The Parent and the Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the

 

- 59 -



--------------------------------------------------------------------------------

following items which would cause the aggregate value of Investments of the
Parent, the Borrower, any other Loan Party or other Subsidiary in the following
items to exceed 30% of the Parent’s Gross Asset Value:

(i) unimproved real estate;

(ii) Common stock, Preferred Stock, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other Equity
Interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates);

(iii) Mortgages in favor of the Parent, the Borrower, any other Loan Party or
any Subsidiary;

(iv) Subsidiaries that are not Wholly Owned Subsidiaries; and

(v) Unconsolidated Affiliates. For purposes of this clause (v), the “value” of
any such Investment in an Unconsolidated Affiliate shall be determined in the
manner set forth in subsection (f) of the definition of “Gross Asset Value”.

In addition to the foregoing, the aggregate amount of the Construction Budgets
for Development Properties in which the Parent either has a direct or indirect
ownership interest shall not exceed 30% of the Gross Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Parent, the
Borrower, or any other Subsidiary, then the greater of (1) the product of
(A) the Parent’s, the Borrower’s, or such Subsidiary’s Ownership Share in such
Unconsolidated Affiliate and (B) the amount of the Construction Budget for such
Development Property or (2) the recourse obligations of the Parent, the Borrower
or such Subsidiary relating to the Indebtedness of such Unconsolidated
Affiliate, shall be used in calculating such investment limitation.

(f) Aggregate Occupancy Rates. The Borrower shall not permit the weighted
average aggregate Occupancy Rate of all Operating Properties that are
Unencumbered Pool Properties to be less than 90% at any time.

(g) Dividends and Other Restricted Payments. If a Default or an Event of Default
under Section 11.1.(a) shall exist none of the Borrower, the Parent or any
Subsidiary (other than Wholly Owned Subsidiaries) shall directly or indirectly
declare or make, or incur any liability to make, any Restricted Payments. If any
other Event of Default exists, none of the Borrower, the Parent or any
Subsidiary (other than Wholly Owned Subsidiaries) shall directly or indirectly
declare or make, or incur any liability to make, any Restricted Payments except
that the Parent may make cash distributions to its shareholders in the minimum
amount necessary to maintain compliance with Section 8.11.

Section 10.2. Negative Pledge.

Neither the Borrower nor the Parent shall, nor shall they permit any other Loan
Party or Subsidiary to, (a) create, assume, incur, permit or suffer to exist any
Lien on any Unencumbered Pool Property or any direct or indirect ownership
interest of the Borrower or the Parent in any

 

- 60 -



--------------------------------------------------------------------------------

Person owning any Unencumbered Pool Property, now owned or hereafter acquired,
except for Permitted Liens or (b) permit any Unencumbered Pool Property or any
direct or indirect ownership interest of the Borrower or the Parent in any
Person owning an Unencumbered Pool Property, to become subject to a Negative
Pledge (other than under the Existing Revolving Credit Agreement).
Notwithstanding the foregoing, if any Unencumbered Pool Property becomes subject
to a Lien causing such Property to no longer satisfy the definition of Eligible
Property, and, as a result, the aggregate principal amount of all outstanding
Loans exceeds the Maximum Loan Availability, then the Borrower or the applicable
Loan Party or Subsidiary will make or cause to be made a provision whereby the
Obligations will be secured equally and ratably with all other obligations
secured by such Lien, and in any case the Lenders shall have the benefit, to the
full extent that and with such priority as, the Lenders may be entitled under
Applicable Law, of an equitable Lien on such Property securing the Obligations;
provided, however, that compliance with the foregoing sentence shall not be
deemed to waive any of the requirements set forth herein with respect to
Eligible Properties or to cure any Default or Event of Default resulting from
the incurrence of such Lien or such overadvance.

Section 10.3. Restrictions on Intercompany Transfers.

Neither the Borrower nor the Parent shall, nor shall they permit any other Loan
Party or any other Subsidiary to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to: (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrower, the Parent or any other Subsidiary; (ii) pay any Indebtedness owed to
the Borrower, the Parent or any other Subsidiary; (iii) make loans or advances
to the Borrower, the Parent or any other Subsidiary; or (iv) transfer any of its
property or assets to the Borrower, the Parent or any other Subsidiary;
provided, however, that this Section does not prohibit encumbrances or
restrictions contained in Secured Indebtedness of a Subsidiary that neither is a
Loan Party nor owns an Unencumbered Pool Property.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower and the Parent shall not, and shall not permit any other Loan Party
or other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower or the Parent) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party may enter into a transaction
of merger pursuant to which such Loan Party is not the survivor of such merger
only if (i) the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger; (ii) if the surviving entity
is a Subsidiary and is required under Section 8.13. to become a Guarantor,
within 5 Business Days of consummation of such merger (x) the survivor

 

- 61 -



--------------------------------------------------------------------------------

entity (if not already a Guarantor) shall have executed and delivered to the
Agent an Accession Agreement, the other items required to be delivered under
such Section, copies of all documents entered into by such Loan Party or the
surviving entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, copies of any filings
with the Securities and Exchange Commission in connection with such merger; and
(y) such Loan Party and the surviving entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

(b) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;

(c) a Person may merge with and into the Parent or the Borrower so long as
(i) the Parent or the Borrower, as the case may be, is the survivor of such
merger, (ii) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger (except that such
prior notice shall not be required in the case of the merger of a Subsidiary
with and into the Borrower) and (iv) the Borrower shall have delivered to the
Agent such data, certificates, reports, statements, opinions of counsel,
documents or further information as the Agent or any Lender may reasonably
request; and

(d) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may sell, transfer or dispose of assets among themselves.

Section 10.5. Acquisitions.

The Borrower and the Parent shall not, and shall not permit any Subsidiary of
the Parent to, make any Acquisition in which the consideration paid (whether by
way of payment of cash, issuance of capital stock, assumption of Indebtedness,
or otherwise) by the Borrower, the Parent, or such Subsidiary, as applicable,
equals or exceeds 35% of the sum of (a) total consolidated assets of the Parent
plus (b) consolidated accumulated depreciation of the Parent unless (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Parent shall have given the Agent and the Lenders at least 5 days prior written
notice of such Acquisition and (iii) the Parent shall have delivered to the
Agent and the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the Borrower’s and Parent’s continued compliance with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Article 10.1., after giving
effect to such Acquisition.

Section 10.6. Plans.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

 

- 62 -



--------------------------------------------------------------------------------

Section 10.7. Fiscal Year.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

Section 10.8. Modifications of Organizational Documents.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or other Subsidiary to, amend, supplement, restate or otherwise modify its
articles of incorporation or by-laws without the prior written consent of the
Agent and the Requisite Lenders unless such amendment, supplement, restatement
or other modification is could not reasonably be expected to have a Material
Adverse Effect.

Section 10.9. Indebtedness.

The Borrower and the Parent will not, and will not permit any other Loan Party
or any other Subsidiary of the Parent to, incur, assume or suffer to exist any
Indebtedness other than:

(a) Indebtedness under this Agreement;

(b) Indebtedness set forth in Schedule 7.1.(g);

(c) Indebtedness represented by declared but unpaid dividends; and

(d) Indebtedness under the Existing Revolving Credit Agreement; and

(e) other Indebtedness so long as (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the incurrence of such Indebtedness would
not cause the occurrence of a Default or Event of Default, including without
limitation, a Default or Event of Default resulting from a violation of
Section 10.1.

Section 10.10. Transactions with Affiliates.

Neither the Borrower nor the Parent shall permit to exist or enter into, nor
will they permit any Loan Party or other Subsidiary to permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of any Loan Party,
except (a) as set forth on Schedule 7.1.(q) or (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower, the Parent, such Loan Party or any of the Subsidiaries and upon fair
and reasonable terms which are no less favorable to the Borrower, the Parent,
such Loan Party or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule upon the occurrence and during the continuation of a Default or Event
of Default pursuant to Section 11.1.(a).

 

- 63 -



--------------------------------------------------------------------------------

Section 10.11. Derivatives Contracts.

The Borrower and the Parent shall not, and shall not permit any Subsidiary of
the Parent to, create, incur or suffer to exist any obligations in respect of
Derivatives Contracts other than (a) Derivatives Contracts existing on the date
hereof and described in Schedule 10.11.; (b) interest rate cap agreements and
(c) interest rate Derivatives Contracts (excluding interest rate cap agreements)
entered into from time to time after the date hereof with counterparties that
are nationally recognized, investment grade financial institutions in an
aggregate notional amount not to exceed the aggregate amount of the Revolving
Commitments plus the Term Loans plus the aggregate amount of the Commitments (as
such term is defined in the Existing Revolving Credit Agreement) under the
Existing Revolving Credit Agreement at any time outstanding; provided that, no
Derivatives Contract otherwise permitted hereunder may be speculative in nature.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. (i) The Borrower shall fail to pay (A) the principal
amount of any Loan when due or (B) any interest on any Loan or other Obligation,
or any fees or other Obligations, owing by it, solely in the case of this
clause (B), within 5 Business Days of the due date therefor or (ii) any other
Loan Party shall fail to pay within 5 Business Days of when due any other
payment obligation owing by such Loan Party under any Loan Document to which it
is a party.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.4.(j), 10.2., 10.4. or 10.9.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
shall continue for a period of 30 calendar days after the earlier of (x) the
date upon which any Loan Party obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Agent or any Lender, shall at any time prove to have been incorrect
or misleading in any material respect when furnished or made or deemed made.

 

- 64 -



--------------------------------------------------------------------------------

(d) Indebtedness Cross-Default.

(i) Any Loan Party shall fail to pay when due and payable the principal of, or
interest (x) on any Indebtedness (other than the Loans or Nonrecourse
Indebtedness) or any Contingent Obligations, which Indebtedness or Contingent
Obligations have an aggregate outstanding principal amount of $25,000,000 or
more or (y) on any Nonrecourse Indebtedness, which Indebtedness has an aggregate
outstanding principal amount of $50,000,000 or more ((x) and (y) together,
“Material Indebtedness”); or

(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any Material Indebtedness or require any Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or

(iv) There occurs under any Derivatives Contract in effect between any Loan
Party and any Lender (or Affiliate of a Lender) an Early Termination Date (or
similar term as defined in such Derivatives Contract) resulting from (A) any
event of default under such Derivatives Contract as to which any Loan Party is
the Defaulting Party (or similar term as defined in such Derivatives Contract)
or (B) any Termination Event (or similar term as so defined) under such
Derivatives Contract as to which any Loan Party is an Affected Party (or similar
term as defined in such Derivatives Contract).

(e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any Guarantor,
any other Loan Party or any other Affiliates shall: (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

 

- 65 -



--------------------------------------------------------------------------------

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any Guarantor, any other Loan Party
or any other Affiliates in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
in the case of either clause (i) or (ii) such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the relief requested in such case or proceeding (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, the Parent, any other Loan Party or any Subsidiary, by any
court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against such Persons,
$25,000,000 or (B) such judgment or order could reasonably be expected to have a
Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, the Parent, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $5,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days.

(j) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $5,000,000.

 

- 66 -



--------------------------------------------------------------------------------

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control/Change in Management.

(i)(A) Any Person (or two or more Persons acting in concert) (other than the
Stein Parties) shall acquire “beneficial ownership” within the meaning of Rule
13d-3 of the Securities and Exchange Act of 1934, as amended, of the capital
stock or securities of the Parent representing 20% or more of the aggregate
voting power of all classes of capital stock and securities of the Parent
entitled to vote for the election of directors or (B) during any twelve-month
period (commencing both before and after the Agreement Date), individuals who at
the beginning of such period were directors of the Parent shall cease for any
reason (other than death or mental or physical disability) to constitute a
majority of the board of directors of the Parent;

(ii) the general partner of the Borrower shall cease to be the Parent; or

(iii) any two of Martin E. Stein, Jr., Mary Lou Fiala and Bruce M. Johnson shall
cease for any reason (including death or disability) to occupy the positions of
Chairman, President, Chief Executive Officer or Chief Financial Officer (or
other more senior office) of the Parent, or shall otherwise cease to be
principally involved in the senior management of the Parent on a full-time
basis, and such individuals shall not have been replaced within 120 days
following the date on which such condition first existed with other individuals
reasonably acceptable to the Requisite Lenders (which must include the Lender
then acting as Agent).

(m) Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower, the
Parent, any other Loan Party or the Subsidiaries if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

 

- 67 -



--------------------------------------------------------------------------------

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower, and (2) the Commitments
and the obligation of the Lenders to make Loans hereunder, shall all immediately
and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Agent may, and at
the direction of the Requisite Lenders shall: (1) declare (A) the principal of,
and accrued interest on, the Loans and the Notes at the time outstanding and
(B) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower, and
(2) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Loan Parties and the
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower, the other Loan Parties and the
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Sections 11.1.(e) or 11.1.(f), the
Commitments shall immediately and automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent

 

- 68 -



--------------------------------------------------------------------------------

and/or any Lender, or the Agent and/or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:

(a) amounts due to the Agent and the Lenders in respect of Fees and expenses due
under Section 13.3.;

(b) payments of interest on all other Loans, to be applied for the ratable
benefit of the Lenders, in such order as set forth in Section 3.2. hereof or as
all of the Lenders may determine in their sole discretion;

(c) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders, in such order as set forth in Section 3.2. hereof or as
all of the Lenders may determine in their sole discretion;

(d) amounts due to the Agent and the Lenders pursuant to Sections 12.6. and
13.11.;

(e) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 11.6. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of

 

- 69 -



--------------------------------------------------------------------------------

the preceding sentence are intended merely to bind all of the Lenders to a
decision which may be made at the election of the Requisite Lenders, and are not
intended to benefit the Borrower and do not give the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are satisfied.

Section 11.7. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 11.8. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XII. THE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an

 

- 70 -



--------------------------------------------------------------------------------

administrative relationship between independent contracting parties. The Agent
shall deliver to each Lender, promptly upon receipt thereof by the Agent, copies
of each of the financial statements, certificates, notices and other documents
delivered to the Agent pursuant to Article IX. that the Borrower is not
otherwise required to deliver directly to the Lenders. The Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Agent by the Borrower, any Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document. As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Agent shall exercise any right or remedy it or the Lenders may
have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders have directed the Agent otherwise. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 12.2. Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate of the Agent
may accept fees and other consideration from the Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

Section 12.3. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice

 

- 71 -



--------------------------------------------------------------------------------

to such Lender, (b) shall be accompanied by a description of the matter or issue
as to which such determination, approval, consent or disapproval is requested,
or shall advise such Lender where information, if any, regarding such matter or
issue may be inspected, or shall otherwise describe the matter or issue to be
resolved, (c) shall include, if reasonably requested by such Lender and to the
extent not previously provided to such Lender, written materials and a summary
of all oral information provided to the Agent by the Borrower in respect of the
matter or issue to be resolved, and (d) shall include the Agent’s recommended
course of action or determination in respect thereof. Unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent (together with a reasonable written explanation of
the reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

Section 12.4. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”. Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.

Section 12.5. Agent’s Reliance

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender or any other Person and
shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the

 

- 72 -



--------------------------------------------------------------------------------

Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

Section 12.6. Indemnification of Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share (determined at the time such indemnity is sought),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Agent (in its capacity as Agent but not as a “Lender”) in
any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender severally agrees to reimburse the Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for such ratable share as determined at
the time such payment is sought of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Agent) actually incurred by
the Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Agent and/or the
Lenders, and any claim or suit brought against the Agent and/or the Lenders
arising under any Environmental Laws. Such out-of-pocket expenses (including
counsel fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

- 73 -



--------------------------------------------------------------------------------

Section 12.7. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Borrower, the Parent, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the
Parent, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance or observance by the Borrower, the Parent, or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, the Parent, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, the Parent, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

Section 12.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or willful misconduct by
all Lenders (other than the Lender then acting as Agent) upon 30 day’s prior
notice. Upon any such resignation or removal, the Requisite Lenders (which in
the case of the removal of the Agent as provided in the immediately preceding
sentence, shall be determined without regard to the Revolving Commitment or Term
Loans of the Lender then acting as Agent) shall have the right to appoint a

 

- 74 -



--------------------------------------------------------------------------------

successor Agent which appointment shall, provided no Default or Event of Default
exists, be subject to the Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that the Borrower shall, in all events,
be deemed to have approved each Lender and any of its Affiliates as a successor
Agent). If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the current Agent’s giving of notice of resignation or the
Lenders’ removal of the current Agent, then the current Agent may, on behalf of
the Lenders, appoint a successor Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Agent, and the current
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the Agent
may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.

Section 12.9. Titled Agents.

Each of the Documentation Agents, the Syndication Agent and the Sole Lead
Arranger (each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Agent, any Lender, the Borrower or any other Loan Party and the
use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Regency Centers Corporation

One Independent Drive, Suite 114

Jacksonville, Florida 32202-5019

Attention: Chief Financial Officer

Telecopier: (904) 354-1832

Telephone: (904) 598-7608

 

- 75 -



--------------------------------------------------------------------------------

If to the Agent or a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. and any notice of a
change of address for notices shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 13.2. Electronic Document Delivery.

Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Agent or the
Borrower) provided that (A) the foregoing shall not apply to notices to any
Lender (or the Issuing Bank) pursuant to Article II. and (B) the Lender has not
notified the Agent or Borrower that it cannot or does not want to receive
electronic communications. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or Borrower posts such documents or the documents become available on a
commercial website and the Agent or Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by 9.3. to the
Agent and shall deliver paper copies of any documents to the Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender. Except for the
certificates required by 9.3., the Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

- 76 -



--------------------------------------------------------------------------------

Section 13.3. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent, (b) to pay or reimburse the Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay the fees and disbursements of counsel to the Agent and any
Lender incurred in connection with the representation of the Agent or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

Section 13.4. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, intangible, registration, recordation
and similar taxes, fees or charges and shall indemnify the Agent and each Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Notes and any of
the other Loan Documents or the perfection of any rights or Liens thereunder.

Section 13.5. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to,

 

- 77 -



--------------------------------------------------------------------------------

indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any Affiliate of the Agent or such Lender, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such obligations shall be contingent or
unmatured.

Section 13.6. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA OR, AT THE OPTION OF
THE AGENT, ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

 

- 78 -



--------------------------------------------------------------------------------

Section 13.7. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of is
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

(b) Participations. Any Lender may at any time grant to an Affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 13.5., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c) Assignments. Any Lender may with the prior written consent of the Agent and
the Borrower (which consent in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Borrower shall be required (x) if
a Default or Event of Default shall exist or (y) in the case of an assignment to
another Lender or an Affiliate of another Lender; (ii) any partial assignment
shall be in an amount at least equal to $10,000,000 and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds Notes having an aggregate outstanding principal
balance, of at least $10,000,000, and (iii) each such assignment shall be
effected by means of an Assignment and Assumption Agreement. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Revolving Commitment and/or Term Loans, as the case may be, as set forth in such
Assignment and Assumption Agreement, and the transferor Lender shall be released
from its obligations hereunder to a corresponding extent, and no further consent
or action by any party shall be

 

- 79 -



--------------------------------------------------------------------------------

required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $4,500. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, the Parent or any of their respective
Affiliates or Subsidiaries. Notwithstanding anything set forth in this Agreement
to the contrary, an assignment by a Lender to a Person who is not an Eligible
Assignee shall require the written consent of the Borrower and the Requisite
Lenders.

(d) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder.

(e) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

Section 13.8. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent) may be waived, and (iv) the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Agent) or the
Agent at the written direction of such Requisite Lenders, do any of the
following:

(i) amend Section 10.1. or waive any Default or Event of Default occurring under
Section 11.1. resulting from a violation of such Sections; or

(ii) modify the definitions of the terms “Borrowing Base”, “Maximum Loan
Availability”, “Maximum Revolving Loan Availability”, “Total Liabilities”,
“Gross Asset Value”, “Unencumbered Pool Value”, or “Indebtedness” (or the
definitions used in such definition or the percentages or rates used in the
calculation thereof).

 

- 80 -



--------------------------------------------------------------------------------

(c) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders directly
affected thereby (or the Agent at the written direction of all of such Lenders),
do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.7.) or subject the
Lenders to any additional obligations except for any increases contemplated
under Section 2.12.;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations;

(v) change the definitions of Revolving Commitment Percentages, Term Loan Shares
or Pro Rata Shares;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 8.13.(d);

(ix) waive a Default or Event of Default under Section 11.1.(a);

(x) amend, or waive the Borrower’s compliance with, Section 2.11.; or

(xi) amend Section 3.2.

(d) Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing

 

- 81 -



--------------------------------------------------------------------------------

or delay or omission on the part of the Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

Section 13.9. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party. Neither the
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

Section 13.10. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
required by any bona fide Assignee, Participant or other transferee in
connection with the contemplated transfer of any Commitment or Loans or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
the Agent’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; and (f) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate.

Section 13.11. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders and their respective directors, officers,
shareholders, agents, employees, counsel and Affiliates (each referred to herein
as an “Indemnified Party”) from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs

 

- 82 -



--------------------------------------------------------------------------------

and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.11. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party (except to the
extent it results from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in connection with, arising out of, or by reason of,
any suit, cause of action, claim, arbitration, investigation or settlement,
consent decree or other proceeding (the foregoing referred to herein as an
“Indemnity Proceeding”) which is in any way related directly or indirectly to:
(i) this Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Agent’s or any Lender’s entering
into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Agent and the Lenders are creditors of the Borrower and
have or are alleged to have information regarding the financial condition,
strategic plans or business operations of the Borrower, the Parent and the
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower, the Parent and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Agent or the Lenders may have under this Agreement or the other Loan
Documents; or (ix) any violation or non-compliance by the Borrower, the Parent,
any Loan Party or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower, the Parent,
any other Loan Party or any Subsidiary (or its respective properties) (or the
Agent and/or the Lenders as successors to the Borrower) to be in compliance with
such Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower, the Parent or
any Subsidiary, any shareholder of the Borrower, the Parent or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower, the Parent or any Subsidiary or by any Governmental
Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower, the
Parent and/or any Subsidiary.

 

- 83 -



--------------------------------------------------------------------------------

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 13.12. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.11., 5.1., 5.4., 12.6., 13.3. and 13.11. and any
other provision of this Agreement and the other Loan Documents, the provisions
of Section 13.6., and the statement regarding recalculation of interest and fees
set forth in the definition of Applicable Margin shall continue in full force
and effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

- 84 -



--------------------------------------------------------------------------------

Section 13.13. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 13.14. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.15. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 13.16. Obligations with Respect to Loan Parties.

The obligations of the Borrower and the Parent to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower or the Parent may have that
the Borrower or the Parent does not control such Loan Parties.

Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.18. Limitation of Liability.

Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

- 85 -



--------------------------------------------------------------------------------

Section 13.19. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

Section 13.20. No Waivers.

No failure or delay by the Agent or any Lender in exercising any right, power or
privilege under any Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in the Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 13.21. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

Section 13.22. USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall provide to such Lender, the Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

[Signatures on Following Pages]

 

- 86 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BORROWER: REGENCY CENTERS, L.P. By:  

Regency Centers Corporation,

its sole general partner

By:       Name:       Title:     PARENT: REGENCY CENTERS CORPORATION By:      
Name:       Title:    

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Regency Centers, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:       Name:
      Title:     Revolving Commitment Amount: $____________________ Term Loan
Commitment Amount: $_____________________

Lending Office (all Types of Loans) and

Address for Notices:

_____________________________________ _____________________________________
_____________________________________ Attn:     Telecopier:     Telephone:    

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Regency Centers, L.P.]

 

[LENDER] By:       Name:       Title:     Revolving Commitment Amount:
$________________ Term Loan Commitment Amount: $________________

Lending Office (all Types of Loans) and

Address for Notices:

_____________________________________ _____________________________________
_____________________________________ Attn:     Telecopier:     Telephone:    